

EXECUTION COPY


--------------------------------------------------------------------------------


 
$212,500,000
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
among
 
ICONIX BRAND GROUP, INC.
 
as Borrower,
 
The Several Lenders
from Time to Time Parties Hereto,
 
LEHMAN BROTHERS INC.,
as Arranger
 
LEHMAN COMMERCIAL PAPER INC.,
as Syndication Agent
 
and
 
LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent
 
Dated as of May 2, 2007
 



--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS
 

      Page
SECTION 1.
 
DEFINITIONS
1
1.1
 
Defined Terms
1
1.2
 
Other Definitional Provisions
32
SECTION 2.
 
AMOUNT AND TERMS OF COMMITMENTS
32
2.1
 
Commitments
32
2.2
 
Procedure for Borrowing
34
2.3
 
Repayment of Loans
34
2.4
 
Repayment of Loans; Evidence of Debt
36
2.5
 
Fees, etc
37
2.6
 
Optional Prepayments
37
2.7
 
Mandatory Prepayments
37
2.8
 
Conversion and Continuation Options
38
2.9
 
Minimum Amounts and Maximum Number of Eurodollar Tranches
39
2.10
 
Interest Rates and Payment Dates
39
2.11
 
Computation of Interest and Fees
40
2.12
 
Inability to Determine Interest Rate
40
2.13
 
Pro Rata Treatment and Payments
40
2.14
 
Requirements of Law
44
2.15
 
Taxes
45
2.16
 
Indemnity
46
2.17
 
Illegality
46
2.18
 
Change of Lending Office
46
2.19
 
Replacement of Lenders under Certain Circumstances
48
SECTION 3.
 
REPRESENTATIONS AND WARRANTIES
48
3.1
 
Financial Condition
48
3.2
 
No Change
50
3.3
 
Corporate Existence; Compliance with Law
50
3.4
 
Corporate Power; Authorization; Enforceable Obligations
50
3.5
 
No Legal Bar
50
3.6
 
No Material Litigation
50
3.7
 
No Default
51
3.8
 
Ownership of Property; Liens
51
3.9
 
Intellectual Property
51
3.10
 
Taxes
51
3.11
 
Federal Regulations
51
3.12
 
Labor Matters
51
3.13
 
ERISA
53
3.14
 
Investment Company Act; Other Regulations
53
3.15
 
Subsidiaries
53
3.16
 
Use of Proceeds
53
3.17
 
Environmental Matters
53
3.18
 
Accuracy of Information, etc.
54
3.19
 
Security Documents
55
3.20
 
Solvency
55
3.21
 
Certain Documents
55

 
i

--------------------------------------------------------------------------------


SECTION 4.
 
CONDITIONS PRECEDENT
55
4.1
 
Loan Documents
57
4.2
 
Acquisitions
57
4.3
 
Pro Forma Balance Sheet; Financial Statements
57
4.4
 
Minimum Guaranteed Revenue
57
4.5
 
Approvals
57
4.6
 
Related Agreements
57
4.7
 
Fees
57
4.8
 
Business Plan
57
4.9
 
Solvency Certificate
58
4.10
 
Lien Searches
58
4.11
 
Closing Certificate
58
4.12
 
Legal Opinions
58
4.13
 
Pledged Stock; Stock Powers
58
4.14
 
Filings, Registrations and Recordings
58
4.15
 
Insurance
58
4.16
 
PATRIOT Act
59
4.17
 
Representations and Warranties
60
4.18
 
No Default
60
SECTION 5.
 
AFFIRMATIVE COVENANTS
60
5.1
 
Financial Statements
60
5.2
 
Certificates; Other Information
61
5.3
 
Payment of Obligations
61
5.4
 
Conduct of Business and Maintenance of Existence; Compliance
62
5.5
 
Maintenance of Property; Insurance
63
5.6
 
Inspection of Property; Books and Records; Discussions
63
5.7
 
Notices
63
5.8
 
Environmental Laws
64
5.9
 
Interest Rate Protection
64
5.10
 
Additional Collateral, etc.
64
5.11
 
Further Assurances
66
SECTION 6.
 
NEGATIVE COVENANTS
67
6.1
 
Total Leverage Ratio
67
6.2
 
Limitation on Indebtedness
67
6.3
 
Limitation on Liens
69
6.4
 
Limitation on Fundamental Changes
71
6.5
 
Limitation on Disposition of Property
73
6.6
 
Limitation on Restricted Payments
73
6.7
 
Limitation on Capital Expenditures
75
6.8
 
Limitation on Investments
75
6.9
 
Limitation on Optional Payments and Modifications of Debt Instruments, etc.
76
6.10
 
Limitation on Transactions with Affiliates
78
6.11
 
Limitation on Sales and Leasebacks
78
6.12
 
Limitation on Changes in Fiscal Periods
78
6.13
 
Limitation on Negative Pledge Clauses
78
6.14
 
Limitation on Restrictions on Subsidiary Distributions
78
6.15
 
Limitation on Lines of Business
79
6.16
 
Limitation on Amendments to Acquisition Documentation
79
6.17
 
Limitation on Hedge Agreements
79

 
ii

--------------------------------------------------------------------------------


SECTION 7.
 
EVENTS OF DEFAULT
79
SECTION 8.
 
THE ADMINISTRATIVE AGENT
83
8.1
 
Appointment
83
8.2
 
Delegation of Duties
83
8.3
 
Exculpatory Provisions
83
8.4
 
Reliance by Administrative Agent
84
8.5
 
Notice of Default
84
8.6
 
Non-Reliance on Administrative Agent and Other Lenders
84
8.7
 
Indemnification
86
8.8
 
Agent in Its Individual Capacity
86
8.9
 
Successor Administrative Agent
86
8.10
 
Authorization to Release Liens and Guarantees
87
8.11
 
The Arranger
88
SECTION 9.
 
MISCELLANEOUS
88
9.1
 
Amendments and Waivers
88
9.2
 
Notices
90
9.3
 
No Waiver; Cumulative Remedies
92
9.4
 
Survival of Representations and Warranties
92
9.5
 
Payment of Expenses
92
9.6
 
Successors and Assigns; Participations and Assignments
94
9.7
 
Adjustments; Set off
98
9.8
 
Counterparts
98
9.9
 
Severability
98
9.10
 
Integration
98
9.11
 
GOVERNING LAW
98
9.12
 
Submission To Jurisdiction; Waivers
99
9.13
 
Acknowledgments
99
9.14
 
Confidentiality
99
9.15
 
Release of Collateral and Guarantee Obligations
101
9.16
 
Accounting Changes
101
9.17
 
[RESERVED]
102
9.18
 
WAIVERS OF JURY TRIAL
102



iii

--------------------------------------------------------------------------------


 
SCHEDULES:
   
3.4
Consents, Authorizations, Filings and Notices
   
3.15
Subsidiaries
   
3.19(a)
UCC Filing Jurisdictions
   
6.2(d)
Existing Indebtedness
   
6.3(f)
Existing Liens
           
EXHIBITS:
   
A
Form of Guarantee and Collateral Agreement
   
B
Form of Compliance Certificate
   
C
Form of Closing Certificate
   
D
Form of Assignment and Assumption
   
E-1
Form of Legal Opinion of Blank Rome LLP
   
E-2
Form of Legal Opinion of Andrew Tarshis
   
F
Form of Note
   
G
Form of Exemption Certificate
   
H
[Reserved]
   
I
Form of Borrowing Notice
   
J
Form of Increased Facility Activation Notice
   
K
Form of New Lender Supplement
   
L
Form of Subsidiaries’ Financial Information
   

 
iv

--------------------------------------------------------------------------------


 
AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 2, 2007, among, ICONIX
BRAND GROUP, INC., a Delaware corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), LEHMAN BROTHERS INC., as advisor, sole lead arranger
and sole bookrunner (in such capacity, the “Arranger”), LEHMAN COMMERCIAL PAPER
INC., as syndication agent (in such capacity, the “Syndication Agent”) and
LEHMAN COMMERCIAL PAPER INC., as administrative agent (in such capacity, the
“Administrative Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower entered into that certain Asset Purchase Agreement, dated
as of March 6, 2007 (the “Rocawear Acquisition Agreement”), by and among the
parties thereto as sellers (collectively, the “Rocawear Sellers”; and together
with the Danskin Sellers (as defined below), the “Sellers”) and the Borrower,
pursuant to which the Borrower acquired (the “Rocawear Acquisition”) certain
assets of the Rocawear Sellers;
 
WHEREAS, the Borrower entered into that certain Credit Agreement, dated as of
March 30, 2007 (the “Existing Credit Agreement”), by and among the Borrower,
Lehman Commercial Paper Inc., as lender (in such capacity, the “Existing
Lender”), Lehman Brothers Inc., as arranger, and Lehman Commercial Paper Inc.,
as syndication agent and administrative agent, pursuant to which the Existing
Lender made available a senior secured term loan facility in the aggregate
amount of $212,500,000 (the “Facility”), the proceeds of which were used to
finance the Rocawear Acquisition and to pay related fees and expenses;
 
WHEREAS, the parties to the Existing Credit Agreement wish to amend and restate
the Existing Credit Agreement in its entirety pursuant to this Agreement; and
 
WHEREAS, it is the intent of the parties hereto, and the parties hereto agree
that this Agreement shall not constitute a novation of the obligations and
liabilities existing under the Existing Credit Agreement or evidence repayment
of any of such obligations or liabilities;
 
NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree that the Existing Credit Agreement is
hereby amended and restated in its entirety as follows:
 
SECTION 1.  DEFINITIONS
 
1.1  Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
 
“Acquisitions”: collectively, the Danskin Acquisition and the Rocawear
Acquisition.
 
“Acquisition Agreements”: collectively, the Danskin Acquisition Agreement and
the Rocawear Acquisition Agreement.
 
“Acquisition Documentation”: collectively, the Acquisition Agreements and all
schedules, exhibits, annexes and amendments thereto and all side letters and
agreements affecting the terms thereof or entered into in connection therewith,
in each case, as amended, supplemented or otherwise modified from time to time.
 


--------------------------------------------------------------------------------


 
“Administrative Agent”: as defined in the preamble hereto.
 
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.
 
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Initial Closing Date, the aggregate amount of such Lender’s
Commitments at such time and (b) thereafter, the aggregate then unpaid principal
amount of such Lender’s Loans.
 
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the sum of the Aggregate Exposures of all Lenders at such time.
 
“Agreement”: this Amended and Restated Credit Agreement, as amended,
supplemented or otherwise modified from time to time.
 
“Applicable Margin”: 1.25% in the case of a Base Rate Term Loan and (b) 2.25% in
the case of a Eurodollar Term Loan. The Applicable Margin with respect to
Incremental Loans shall be specified in the Increased Facility Activation Notice
with respect to such Incremental Loans.
 
“Arranger”: as defined in the preamble hereto.
 
“Asset Sale”: any Disposition of Collateral (or Property required to become
Collateral) or series of related Dispositions of Collateral (or Property
required to become Collateral) (excluding any such Disposition permitted by
clause (a), (b), (c), (d), (e), (f), (g), (h), (i), (l), (m) or (n) of
Section 6.5) which yields gross proceeds to the Borrower or any of its
Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$2,000,000.
 
“Assignee”: as defined in Section 9.6(c).
 
“Assignor”: as defined in Section 9.6(c).
 
“BAI Litigation”: that certain lawsuit initiated on or about June 12, 2006, by
Bongo Apparel, Inc. in the Supreme Court of the State of New York, County of New
York, against the Borrower.
 
“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus½ of
1%. For purposes hereof: “Prime Rate” shall mean the prime lending rate as set
forth on the British Banking Association Telerate Page 5 (or such other
comparable publicly available service for displaying prime lending rates as may,
in the reasonable opinion of the Administrative Agent after notice to the
Borrower, replace such page for the purpose of displaying such rate in the event
such rate does not appear on the British Banking Association Telerate Page 5),
as in effect from time to time. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually available. Any change in
the Base Rate due to a change in the Prime Rate or the Federal Funds Effective
Rate shall be effective as of the opening of business on the effective day of
such change in the Prime Rate or the Federal Funds Effective Rate, respectively.
 

2

--------------------------------------------------------------------------------


“Base Rate Incremental Loans”: Incremental Loans for which the applicable rate
of interest is based upon the Base Rate.
 
“Base Rate Loans”: the collective reference to the Base Rate Term Loans and the
Base Rate Incremental Loans.
 
“Base Rate Term Loans”: Term Loans for which the applicable rate of interest is
based upon the Base Rate.
 
“Benefited Lender”: as defined in Section 9.7.
 
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrower”: as defined in the preamble hereto.
 
“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.
 
“Borrowing Notice”: with respect to any request for borrowing of Loans
hereunder, a notice from the Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit I, delivered to the
Administrative Agent.
 
“Business Day”: (a) for all purposes other than as covered by clause (b) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks in Dollar
deposits in the interbank eurodollar market.
 
“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets (other than
Intellectual Property and Capital Stock) or additions to equipment (including
replacements, capitalized repairs and improvements during such period) which are
required to be capitalized under GAAP on a balance sheet of such Person.
 
“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP; and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
 
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
 

3

--------------------------------------------------------------------------------


“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-2 by Standard & Poor’s Rating Services (“S&P”) or P-2 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; and (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.
 
“Change of Control”: the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall become,
or obtain rights (whether by means or warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of more than 30% of the outstanding
common stock of the Borrower; (b) the board of directors of the Borrower shall
cease to consist of a majority of Continuing Directors or (c) a Specified Change
of Control if the holders of the related Permitted Subordinated Indebtedness
holding more than $25,000,000 thereof elect to put such Permitted Subordinated
Indebtedness to the Borrower.
 
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral”: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.
 
“Commitment”: as to the Existing Lender, the obligation of such Lender to make
the Term Loan to the Borrower on the Initial Closing Date pursuant to the
Existing Credit Agreement.
 
“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.
 
“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit B.
 
4

--------------------------------------------------------------------------------


“Consolidated EBITDA”: of the Subsidiaries for any period, shall equal
Consolidated Net Income of the Subsidiaries for such period plus, without
duplication and to the extent reflected in the calculation of such Consolidated
Net Income for such period, the sum of (a) income taxes allocable to any
Subsidiary on account of such Consolidated Net Income, (b) interest,
amortization or write-off of debt issuance costs and commissions, discounts and
other fees and charges associated with the Loan Documents, (c) depreciation and
amortization expense either taken directly by or allocated to any Subsidiary,
and (d) amortization of intangibles (including, but not limited to, goodwill)
and organization costs either taken directly by or allocated to any Subsidiary.
For purposes of calculating Consolidated EBITDA of the Subsidiaries for any
period, (i) the Consolidated EBITDA of any Subsidiary acquired by the Borrower
or its Subsidiaries during such period which has become a “Subsidiary” under
this Agreement following such acquisition shall be included on a pro forma basis
for such period (assuming the consummation of such acquisition and the
incurrence or assumption of any Indebtedness in connection therewith occurred on
the first day of such period) and (ii) the Consolidated EBITDA of any Subsidiary
Disposed of by the Borrower or its Subsidiaries during such period which was a
“Subsidiary” under this Agreement prior to such Disposition shall be excluded
for such period (assuming the consummation of such Disposition and the repayment
of any Indebtedness in connection therewith occurred on the first day of such
period).
 
“Consolidated Net Income”: of the Subsidiaries for any period, shall equal the
aggregate revenues of the Subsidiaries earned (as defined under GAAP) under
license agreements for such period; provided, that in calculating Consolidated
Net Income of the Subsidiaries for any period, there shall be excluded (a) such
revenues of any Subsidiary accrued prior to the date it becomes a Subsidiary of,
or is merged into or consolidated with, the Borrower or any of its Subsidiaries
and (b) the undistributed revenues of any Subsidiary of the Borrower to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary, minus, without duplication, the sum of (a) direct operating
expenses incurred by any Subsidiary, (b) corporate expenses allocated by the
Borrower to any Subsidiary in good faith and in accordance with past practices,
(c) income taxes allocable to such revenues, (d) interest, amortization or
write-off of debt issuance costs and commissions, discounts and other fees and
charges associated with the Loan Documents, (e) depreciation and amortization
expense either taken directly by or allocated to any Subsidiary in good faith
and in accordance with past practices, and (f) amortization of intangibles
(including, but not limited to, goodwill) and organization costs either taken
directly by or allocated to any Subsidiary in good faith and in accordance with
past practices.
 
“Consolidated Total Debt”: at any date, the aggregate principal amount, without
duplication, of all Indebtedness of the Borrower and its Subsidiaries at such
date determined on a consolidated basis, net of Restricted Cash on the
consolidated balance sheet of the Borrower and its Subsidiaries at such date.
 
“Continuing Directors”: the directors of the Borrower on the Initial Closing
Date, after giving effect to the Acquisitions and the other transactions
contemplated hereby, and each other director of the Borrower, if, in each case,
such other director’s nomination for election to the board of directors of
Borrower is recommended by at least 66⅔% of the then Continuing Directors.
 
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.
 
“Control Investment Affiliate”: as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.
 
5

--------------------------------------------------------------------------------


“Dan River Agreement”: that certain agreement by and between Danskin, Inc., a
Delaware corporation, and Dan River, Inc., dated as of September 28, 1977, as
amended, restated supplemented or otherwise modified by amendments dated
December 30, 1983 and October 5, 1995.
 
“Danskin Acquisition”: the acquisition by the Borrower of certain assets of the
Danskin Sellers pursuant to the Danskin Acquisition Agreement.
 
“Danskin Acquisition Agreement”: that certain Assets Purchase Agreement, dated
as of February 21, 2007, by and among the Borrower and the Danskin Sellers.
 
“Danskin License Agreement”: that certain License Agreement, dated as of March
9, 2007, between DANSKIN, Inc. and Studio IP Holdings LLC., as amended,
supplemented or otherwise modified from time to time.
 
“Danskin Sellers”: collectively, DANSKIN, Inc. and Danskin Now, Inc.
 
“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Derivatives Counterparty”: as defined in Section 6.6.
 
“Directly Owned Foreign Subsidiary”: a Foreign Subsidiary that is directly owned
by the Borrower.
 
“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.
 
“Dollars” and “$”: dollars in lawful currency of the United States.
 
“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.
 
“Earn-Out Consideration”: as such term is defined in the Acquisition
Documentation or any similar term defined in the purchase agreement entered into
in connection with a Permitted Acquisition Transaction.
 
“ECF Percentage”: with respect to any fiscal year of the Borrower, 50%;
provided, that, with respect to any fiscal year of the Borrower ending on or
after December 31, 2007, the ECF Percentage shall be (a) 25% if the Total
Leverage Ratio as of the last day of such fiscal year is not greater than 3.0 to
1.0 and (b) 0% if the Total Leverage Ratio as of the last day of such fiscal
year is not greater than 2.5 to 1.0.
 
“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including, without limitation, common law) of any international
authority, foreign government, the United States, or any state, local, municipal
or other governmental authority, regulating, relating to or imposing liability
or standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.
 
6

--------------------------------------------------------------------------------


“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.
 
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“Eurocurrency Reserve Requirements”: for any day, the aggregate (without
duplication) of the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System of the United States.
 
“Eurodollar Base Rate”: with respect to each day during each Interest Period,
the rate per annum determined on the basis of the rate for deposits in Dollars
for a period equal to such Interest Period commencing on the first day of such
Interest Period appearing on Page 3750 of the Dow Jones Markets Screen (or such
other comparable publicly available service for displaying eurodollar rates as
may, in the reasonable opinion of the Administrative Agent after notice to the
Borrower, replace such page for the purpose of displaying such rate in the event
such rate does not appear on Page 3750 of the Dow Jones Markets Screen (or
otherwise on such screen)), as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period.
 
“Eurodollar Incremental Loans”: Incremental Loans for which the applicable rate
of interest is based upon the Eurodollar Rate.
 
“Eurodollar Loans”: the collective reference to the Eurodollar Term Loans and
the Eurodollar Incremental Loans.
 
“Eurodollar Rate”: with respect to each day during each Interest Period, a rate
per annum determined for such day in accordance with the following formula
(rounded upward to the nearest 1/100th of 1%):
 
                        Eurodollar Base Rate                      
1.00 - Eurocurrency Reserve Requirements
 
“Eurodollar Term Loans”: Term Loans for which the applicable rate of interest is
based upon the Eurodollar Rate.
 
“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).
 
“Event of Default”: any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 

7

--------------------------------------------------------------------------------


“Excess Cash Flow”: for any fiscal year of the Subsidiaries, the difference, if
any, of (a) the sum, without duplication, of (i) Consolidated Net Income for
such fiscal year, (ii) the amount of all non-cash charges (including taxes,
depreciation and amortization) deducted in arriving at such Consolidated Net
Income and (iii) the aggregate amount of the decrease, if any, in prepaid
advertising costs with respect to any Subsidiary during such fiscal year, minus
(b) the sum, without duplication, of (i) the aggregate amount of Consolidated
Net Income of Foreign Subsidiaries that has not been repatriated or otherwise
distributed to the Borrower or any of its Domestic Subsidiaries, (ii) the amount
of all non-cash credits (including taxes) included in arriving at such
Consolidated Net Income, (iii) the aggregate amount actually paid in cash during
such fiscal year on account of Capital Expenditures (minus the sum of the
principal amount of Indebtedness incurred in connection with such expenditures
and the amount of any such expenditures financed with the proceeds of any
Reinvestment Deferred Amount), (iv) the aggregate amount actually paid in cash
during such fiscal year on account of Permitted Acquisitions or Permitted
Foreign Subsidiary Acquisitions (minus the sum of the principal amount of
Indebtedness incurred in connection with such acquisitions and the amount of any
such acquisitions financed with the proceeds of any Reinvestment Deferred
Amount), (v) the aggregate amount of any Earn-Out Consideration actually paid in
cash during such fiscal year on account of the Acquisitions or any Permitted
Acquisition or any Permitted Foreign Subsidiary Acquisition, (vi) the aggregate
amount of all optional prepayments of the Loans and any other Funded Debt during
such fiscal year, (vii) the aggregate amount of all regularly scheduled
principal payments of Funded Debt (including, without limitation, the Loans) of
the Borrower and its Subsidiaries made during such fiscal year (other than in
respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder) and (viii) the
aggregate amount of the increase, if any, in prepaid advertising costs with
respect to any Subsidiary during such fiscal year.
 
“Excess Cash Flow Application Date”: as defined in Section 2.7(c).
 
“Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of which either
(a) the pledge of all of the Capital Stock of such Subsidiary as Collateral or
(b) the guaranteeing by such Subsidiary of the Obligations, would, in the good
faith judgment of the Borrower, result in adverse tax consequences to the
Borrower.
 
“Excluded Taxes”: net income taxes and franchise taxes (imposed in lieu of net
income taxes) imposed on the Administrative Agent or any Lender as a result of a
present or former connection between the Administrative Agent or such Lender and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent’s or such Lender’s
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document).
 
“Existing Credit Agreement”: as defined in the recitals to this Agreement.
 
“Existing Lender”: as defined in the recitals to this Agreement.
 
“Facility”: as defined in the recitals to this Agreement.
 
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.
 

8

--------------------------------------------------------------------------------


“Fee Letter”: that certain Fee Letter, dated March 5, 2007, by and between the
Administrative Agent, the Borrower and Lehman Brothers Commercial Bank.
 
“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
 
“Funded Debt”: with respect to any Person, all Indebtedness of such Person of
the types described in clauses (a) through (e) of the definition of
“Indebtedness” in this Section 1.1.
 
“Funding Office”: the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.
 
“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time.
 
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).
 
“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement
executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit A, as the same may be amended, supplemented
or otherwise modified from time to time.
 
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.
 
“Hedge Agreements”: all interest rate or currency forwards, options, swaps, caps
or collar agreements, foreign exchange agreements, commodity contracts or
similar arrangements entered into by the Borrower or its Subsidiaries providing
for protection against fluctuations in interest rates, currency exchange rates,
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies.
 

9

--------------------------------------------------------------------------------


“Increased Facility Activation Date”: any Business Day on which any Lender shall
execute and deliver to the Administrative Agent an Increased Facility Activation
Notice pursuant to Section 2.1(b).
 
“Increased Facility Activation Notice”: a notice substantially in the form of
Exhibit J.
 
“Increased Facility Closing Date”: any Business Day designated as such in an
Increased Facility Activation Notice.
 
“Incremental Lenders”: (a) on any Increased Facility Activation Date relating to
incremental Term Loans or Incremental Loans, the Lenders signatory to the
relevant Increased Facility Activation Notice and (b) thereafter, each Lender
that is a holder of an incremental Term Loan or Incremental Loan.
 
“Incremental Loans”: as defined in Section 2.1(a)(ii).
 
“Incremental Loan Maturity Date”: with respect to the Incremental Loans to be
made pursuant to any Increased Facility Activation Notice, the maturity date
specified in such Increased Facility Activation Notice, which date shall be on
or after the Loan Maturity Date.
 
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under acceptance, letter of credit, surety bond or similar
facilities, (g) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Capital Stock of
such Person, (h) all obligations for any Earn-Out Consideration that is or is
highly likely to be paid within the next twelve months (other than those
obligations that are satisfied solely with Capital Stock of the Borrower and/or
Unrestricted Cash and those obligations under the Acquisition Documentation),
(i) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (h) above, (j) all obligations of the
kind referred to in clauses (a) through (i) above secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on Property (including, without limitation, accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation and (k) for the purposes of
Section 7(e) only, all obligations of such Person in respect of Hedge
Agreements. The Indebtedness of any Person shall include, without duplication,
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness expressly provide
that such Person is not liable therefor.
 
“Indemnified Liabilities”: as defined in Section 9.5.
 
“Indemnitee”: as defined in Section 9.5.
 

10

--------------------------------------------------------------------------------


“Initial Closing Date”: March 30, 2007.
 
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Insolvent”: pertaining to a condition of Insolvency.
 
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, software, databases, patents, patent
licenses, trademarks, trademark licenses, trademark applications, service marks,
service mark licenses, service mark applications, trade names, brand names,
domain names, mask works, mask work licenses, technology and related
improvements, know-how and processes, trade secrets, all registrations and
applications related to any of the above, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.
 
“Interest Payment Date”: (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or shorter, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan, the date of any repayment or prepayment made in respect
thereof.
 
“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six or (if acceptable to
all Lenders, as determined by such Lenders in their sole discretion) nine or
twelve months thereafter, as selected by the Borrower in a Borrowing Notice or
notice of conversion, as the case may be, given with respect thereto; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six or (if acceptable to all Lenders, as determined by such Lenders in their
sole discretion) nine or twelve months thereafter, as selected by the Borrower
by irrevocable notice to the Administrative Agent not later than 11:00 A.M., New
York City time, on the date that is three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:
 
(1)  if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
 
(2)  in the case of Term Loans, any Interest Period that would otherwise extend
beyond the Loan Maturity Date shall end on the Loan Maturity Date;
 
(3)  in the case of Incremental Loans, any Interest Period that would otherwise
extend beyond the Incremental Loan Maturity Date shall end on the Incremental
Loan Maturity Date; and
 
(4)  any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.
 
11

--------------------------------------------------------------------------------


“Investment”: as defined in Section 6.8.
 
“Lehman Entity”: any of Lehman Commercial Paper Inc. or any of its Affiliates.
 
“Lenders”: as defined in the preamble hereto.
 
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).
 
“Loan”: any Term Loan and any Incremental Loan.
 
“Loan Documents”: this Agreement, the Security Documents, the Fee Letter and any
Notes.
 
“Loan Maturity Date”: April 30, 2013.
 
“Loan Parties”: the Borrower and each Subsidiary of the Borrower that is a party
to a Loan Document.
 
“Loan Percentage”: (a) as to any Lender (other than an Incremental Lender) at
any time, the percentage which such Lender’s Commitment then constitutes of the
aggregate Commitments (or, at any time after the Initial Closing Date, the
percentage which the aggregate principal amount of such Lender’s Term Loans then
outstanding constitutes of the aggregate principal amount of the Term Loans then
outstanding) and (b) as to any Incremental Lender at any time, the percentage
which such Incremental Lender’s Commitment then constitutes of the aggregate
Commitments.
 
“Material Adverse Effect”: a material adverse effect on (a) the Acquisitions (to
the extent not previously completed) or the Acquired Assets (taken as a whole),
(b) the business, assets, property, operations, or condition (financial or
otherwise) of the Borrower and its Subsidiaries taken as a whole or (c) the
validity or enforceability of this Agreement or any of the other Loan Documents
or the rights or remedies of the Administrative Agent or the Lenders hereunder
or thereunder.
 
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactivity,
and any other substances or forces of any kind, whether or not any such
substance or force is defined as hazardous or toxic under any Environmental Law,
that is regulated pursuant to or could give rise to liability under any
Environmental Law.
 
“Mortgages”: each of the mortgages and deeds of trust, if any, made by any Loan
Party in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Secured Parties.
 
“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 

12

--------------------------------------------------------------------------------


“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of attorneys’ fees, accountants’ fees, investment banking fees, amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset which is the subject of such Asset
Sale or Recovery Event (other than any Lien pursuant to a Security Document) and
other customary fees and expenses actually incurred in connection therewith and
net of taxes paid or reasonably estimated to be payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements with respect to such Asset Sale or Recovery Event) and
(b) in connection with any issuance or sale of debt securities or instruments or
the incurrence of loans, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.
 
“New Lender”: as defined in Section 2.1(c).
 
“New Lender Supplement”: as defined in Section 2.1(c).
 
“Non-Excluded Taxes”: as defined in Section 2.15(a).
 
“Non-U.S. Lender”: as defined in Section 2.15(d).
 
“Note”: as defined in Section 2.4(e).
 
“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender or any Qualified
Counterparty, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, any
Specified Hedge Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise; provided, that (i) obligations of the
Borrower or any Subsidiary under any Specified Hedge Agreement shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed and (ii) any
release of Collateral or Guarantors effected in the manner permitted by this
Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements.
 
“OP”: Ocean Pacific Apparel Corp., a Delaware corporation.
 
“Organizational Documents”: as to any Person, the certificate of incorporation
and bylaws or other organizational or governing documents of such Person.
 
“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
 

13

--------------------------------------------------------------------------------


“Participant”: as defined in Section 9.6(b).
 
“Payment Office”: the office specified from time to time by the Administrative
Agent as its payment office by notice to the Borrower and the Lenders.
 
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
“Permitted Acquisition”: (i) to the extent clause (ii) below is not satisfied,
any acquisition (including, if applicable, in the case of any Intellectual
Property, by way of license) approved by the Required Lenders or (ii) any
acquisition of all or a majority controlling interest in the Capital Stock, or
all or substantially all of the assets, of any Person, or of all or
substantially all of the assets constituting a division, product line or
business line of any Person, if such acquisition described in this clause (ii)
complies with the following criteria:
 
(a)  no Default or Event of Default shall be in effect immediately prior or
after giving effect to such acquisition;
 
(b)  such acquisition is consummated by a Wholly Owned Subsidiary Guarantor or
the acquired Person or assets are sold, contributed, conveyed, assigned or
otherwise transferred to a Wholly Owned Subsidiary Guarantor by the Borrower or
the acquired Person shall become a direct Subsidiary of the Borrower and, in
each case, the acquired Person shall become a Wholly Owned Subsidiary Guarantor
and the acquired assets (including the Capital Stock of the acquired Person)
shall be pledged as additional Collateral;
 
(c)  after giving effect to the consummation of such acquisition and to the
incurrence of any Indebtedness associated therewith, the Borrower shall be in
pro forma compliance with Section 6.1; and
 
(d)  prior to the consummation of such acquisition (i) the Administrative Agent
shall have received the historical financial statements for the most recently
completed fiscal year and any subsequently completed fiscal quarter and the then
current financial projections in respect of the Person, division, product line
or line of business acquired in such acquisition for the one-year period
following the consummation of such acquisition, (ii) the Administrative Agent
shall have received the then current drafts of the documentation to be executed
in connection with such acquisition (with final copies of such documentation to
be delivered to the Administrative Agent promptly upon becoming available),
including all schedules and exhibits thereto and (iii) the Administrative Agent
shall have received notice of the closing date for such acquisition; provided
that the foregoing financial statements, documentation and notice shall not be
required to be given if doing so (x) would materially interfere with, or would
cause materially adverse economic consequences with respect to, the consummation
of such acquisition or (y) is prohibited by any Requirement of Law (other than
the Organizational Documents of the Borrower or a Subsidiary).
 
“Permitted Acquisition Transactions”: the collective reference to Permitted
Acquisitions, Permitted Foreign Subsidiary Acquisitions, Permitted
Securitization Transactions and Permitted Unrestricted Subsidiary Acquisitions.
 
“Permitted Convertible Notes Offering”: the collective reference to (a) any
offering by the Borrower after the Initial Closing Date of convertible senior
subordinated or subordinated notes, provided that such notes are Permitted
Subordinated Indebtedness, and (b) any offering by an Unrestricted Subsidiary
after the Initial Closing Date of convertible senior, senior subordinated or
subordinated notes that is guaranteed by the Borrower, provided that such
guarantee is Permitted Subordinated Indebtedness.
 

14

--------------------------------------------------------------------------------


“Permitted Foreign Subsidiary Acquisition”: any acquisition of all or a majority
controlling interest in the Capital Stock, or all or substantially all of the
assets, of any Person, or of all or substantially all of the assets constituting
a division, product line or business line of any Person, if such acquisition
complies with the following criteria:
 
(a)  no Default or Event of Default shall be in effect immediately prior or
after giving effect to such acquisition;
 
(b)  such acquisition is funded solely with Capital Stock of the Borrower, the
Net Cash Proceeds of a Permitted Convertible Notes Offering and/or Unrestricted
Cash;
 
(c)  the acquired Person will become (after giving effect to such acquisition) a
Directly Owned Foreign Subsidiary or the acquired assets are sold, contributed,
conveyed, assigned or otherwise transferred to a Directly Owned Foreign
Subsidiary by the Borrower and, in each case, 65% of the total outstanding
Capital Stock of such Directly Owned Foreign Subsidiary shall be pledged as
additional Collateral;
 
(d)  such Directly Owned Foreign Subsidiary shall not create, incur, assume or
suffer to exist (i) any Indebtedness and (ii) any Lien upon any of its Property,
whether now owned or hereafter acquired;
 
(e)  after giving effect to the consummation of such acquisition and to the
incurrence of any Indebtedness associated therewith, the Borrower shall be in
pro forma compliance with Section 6.1; and
 
(f)  prior to the consummation of such acquisition (i) the Administrative Agent
shall have received the historical financial statements for the most recently
completed fiscal year and any subsequently completed fiscal quarter and the then
current financial projections in respect of the Person, division, product line
or line of business acquired in such acquisition for the one-year period
following the consummation of such acquisition, (ii) the Administrative Agent
shall have received the then current drafts of the documentation to be executed
in connection with such acquisition (with final copies of such documentation to
be delivered to the Administrative Agent promptly upon becoming available),
including all schedules and exhibits thereto and (iii) the Administrative Agent
shall have received notice of the closing date for such acquisition; provided
that the foregoing financial statements, documentation and notice shall not be
required to be given if doing so (x) would materially interfere with, or would
cause materially adverse economic consequences with respect to, the consummation
of such acquisition or (y) is prohibited by any Requirement of Law (other than
the Organizational Documents of the Borrower or a Subsidiary).
 
“Permitted Securitization Transaction”: any transaction or series of
transactions that may be entered into by the Borrower pursuant to which the
Borrower may sell, contribute, convey, assign or otherwise transfer to an
Unrestricted Subsidiary any assets (other than cash or Cash Equivalents)
(whether now existing or acquired in the future) of the Borrower that (a) have
been acquired solely with Capital Stock of the Borrower and/or Unrestricted Cash
and (b) are customarily sold, contributed, conveyed, assigned or otherwise
transferred in connection with asset securitization transactions similar to the
Permitted Securitization Transaction entered into; provided that such
transaction or series of transactions meets the following conditions: (i) all
sales, contributions, transfers or other conveyances of assets to the
Unrestricted Subsidiary are made at fair market value (as determined in good
faith by the Borrower), (ii) the financing terms, covenants, termination events
and other provisions thereof shall be market terms (as determined in good faith
by the Borrower) and may include Standard Repurchase Obligations and (iii) no
portion of the obligations under the Permitted Securitization Transaction
(contingent or otherwise) will (x) be incurred or guaranteed by the Borrower or
any Subsidiary (except for Standard Repurchase Obligations), (y) be recourse to
the Borrower or any Subsidiary, other than pursuant to Standard Repurchase
Obligations or (z) subject any property or asset of the Borrower or any
Subsidiary, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Repurchase Obligations.
 

15

--------------------------------------------------------------------------------


“Permitted Subordinated Indebtedness”: as defined in Section 6.2(g).
 
“Permitted Unrestricted Subsidiary Acquisition”: any acquisition of all or a
majority controlling interest in the Capital Stock, or all or substantially all
of the assets, of any Person, or of all or substantially all of the assets
constituting a division, product line or business line of any Person, if such
acquisition complies with the following criteria:
 
(a) such acquisition is funded solely with Capital Stock of the Borrower,
Unrestricted Cash and/or Restricted Cash (provided that the aggregate amount of
any Restricted Cash used to fund a Permitted Unrestricted Subsidiary
Acquisition, together with any Guarantee Obligations of the Borrower incurred
pursuant to Section 6.2(f) and any Investment made pursuant to Section 6.8(k),
shall not exceed $30,000,000 plus the Retained Excess Cash Flow Amount during
the term of this Agreement); and
 
(b) the acquired Person or assets are sold, contributed, conveyed, assigned or
otherwise transferred to an Unrestricted Subsidiary by the Borrower or the
acquired Person shall become a direct Subsidiary of the Borrower without
recourse to the Borrower or any Subsidiary (other than Standard Repurchase
Obligations).
 
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Pro Forma Balance Sheet”: as defined in Section 3.1(a).
 
“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.
 
“Qualified Counterparty”: with respect to any Specified Hedge Agreement, any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender or an Affiliate of a Lender.
 
“Recovery Event”: any settlement of or payment equal to or greater than
$2,000,000 in respect of any property or casualty insurance claim or any
condemnation proceeding relating to any Property of the Borrower or any of its
Subsidiaries if such Property is or is required to become Collateral.
 
“Register”: as defined in Section 9.6(d).
 

16

--------------------------------------------------------------------------------


“Regulation U”: Regulation U of the Board as in effect from time to time.
 
“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Subsidiaries
in connection therewith that are not applied to prepay the Loans pursuant to
Section 2.7(b) as a result of the delivery of a Reinvestment Notice.
 
“Reinvestment Event”: any Asset Sale, or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.
 
“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Default or Event of Default has occurred and is continuing and
that the Borrower or a Wholly Owned Subsidiary Guarantor intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair assets useful in its business.
 
“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the business of the Borrower or of any Subsidiary.
 
“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring one year after such Reinvestment Event and
(b) the date on which the Borrower or any Subsidiary shall have determined not
to, or shall have otherwise ceased to, acquire or repair assets useful in the
business of the Borrower or of any Subsidiary with all or any portion of the
relevant Reinvestment Deferred Amount.
 
“Related Fund”: with respect to any Lender, any fund that (x) invests in
commercial loans and (y) is managed or advised by the same investment advisor as
such Lender, by such Lender or an Affiliate of such Lender.
 
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Replevin Bond”: that certain replevin bond, dated as of September 14, 2006,
posted by the Borrower in connection with the Unzipped Litigation.
 
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
 
“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Initial Closing Date, the Commitments and (b) thereafter, the aggregate unpaid
principal amount of the Loans then outstanding.
 
“Requirement of Law”: as to any Person, the Organizational Documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its Property or to which such Person or
any of its Property is subject.
 

17

--------------------------------------------------------------------------------


“Responsible Officer”: the chief executive officer, president, chief financial
officer or general counsel of the Borrower, but in any event, with respect to
financial matters, the chief financial officer of the Borrower.
 
“Restricted Cash”: for any fiscal quarter of the Subsidiaries, the result of,
without duplication, (a) Excess Cash Flow (calculated on a quarterly basis) for
such fiscal quarter, minus (b) the amount of such Excess Cash Flow actually used
during such fiscal quarter to prepay the Loans pursuant to Section 2.7(c), minus
(c) to the extent not already included in the calculation of Excess Cash Flow,
the amount of such Excess Cash Flow actually used during such fiscal quarter for
any other purpose permitted by this Agreement, plus (d) the aggregate amount of
Net Cash Proceeds of any Indebtedness incurred by the Borrower or its
Subsidiaries during such fiscal quarter, plus (e) the aggregate amount of Net
Cash Proceeds of any Permitted Convertible Notes Offering during such fiscal
quarter, minus (f) the aggregate amount of such Net Cash Proceeds described in
clauses (d) and (e) hereof actually paid during such fiscal quarter on account
of Permitted Acquisitions or Permitted Foreign Subsidiary Acquisitions, minus
(g) the aggregate amount of such Net Cash Proceeds described in clauses (d) and
(e) hereof actually paid during such fiscal quarter on account of hedge and
warrant option transactions in connection with a Permitted Convertible Notes
Offering, minus (h) the aggregate amount of such Net Cash Proceeds described in
clauses (d) and (e) hereof actually used during such fiscal quarter for any
other purpose permitted by this Agreement, plus (i) the aggregate amount of any
Restricted Cash from a prior period.
 
“Restricted Payments”: as defined in Section 6.6.
 
“Restricted Subsidiary”: each of Studio IP Holdings LLC, Studio Holdings and
Management Corporation, OP Holdings LLC, OP Holdings and Management Corporation,
each of their direct or indirect Subsidiaries formed or acquired after the
Initial Closing Date and any direct or indirect Subsidiary of the Borrower
formed or acquired after the Initial Closing Date (other than a direct or
indirect Subsidiary of Studio IP Holdings LLC, Studio Holdings and Management
Corporation, OP Holdings LLC or OP Holdings and Management Corporation)
designated by the board of directors of the Borrower as a Restricted Subsidiary.
The board of directors of the Borrower may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary or any Restricted
Subsidiary (other than any Restricted Subsidiary existing on the Initial Closing
Date and any Subsidiary of a Restricted Subsidiary) to be an Unrestricted
Subsidiary; provided that such designation shall only be permitted if no Default
or Event of Default would be in existence following such designation and the
Borrower would be in compliance with Section 6.1 on the date of such designation
after giving pro forma effect to such designation; provided, further, that the
Borrower may subsequently redesignate any such Unrestricted Subsidiary as a
Restricted Subsidiary so long as the Borrower does not subsequently re-designate
such Restricted Subsidiary as an Unrestricted Subsidiary for a period of the
succeeding four fiscal quarters.
 
“Retained Excess Cash Flow Amount”: at any time of determination, an amount
equal to the excess, if any, of (a) the aggregate amount of Excess Cash Flow for
all fiscal years commencing with the fiscal year ending on December 31, 2007
that is not required to be used to prepay the Loans pursuant to Section 2.7(c)
over (b) the sum of (x) the sum, in excess of $30,000,000, of (i) the aggregate
amount of Guarantee Obligations of the Borrower incurred pursuant to Section
6.2(f), (ii) the aggregate amount (valued at cost) of Investments made after the
Initial Closing Date pursuant to Section 6.8(k) and (iii) the aggregate amount
of Restricted Cash used to fund a Permitted Unrestricted Subsidiary Acquisition
and (y) the aggregate amount of Restricted Payments made after the Initial
Closing Date pursuant to Section 6.6(c) in excess of $5,000,000.
 
“Rocawear Acquisition”: as defined in the recitals to this Agreement.
 
“Rocawear Acquisition Agreement”: as defined in the recitals to this Agreement.
 
18

--------------------------------------------------------------------------------


“Rocawear Joint Venture Agreement”: that certain joint venture agreement, dated
as of March 30, 2007, by and between the Borrower and Shawn Carter, as amended,
supplemented or otherwise modified from time to time.
 
“Rocawear License Agreement”: that certain License Agreement, dated as of March
30, 2007, between Roc Apparel, LLC and Studio IP Holdings LLC, as amended,
supplemented or otherwise modified from time to time.
 
“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).
 
“Secured Parties”: as defined in the Guarantee and Collateral Agreement.
 
“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages (if any) and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any Property of any
Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.
 
“Sellers”: as defined in the recitals to this Agreement.
 
“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.
 
“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature. For purposes of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
 
“Specified Change of Control”: a “change of control” or “fundamental change” (or
any other defined term having a similar purpose), as defined in any indenture or
other instrument governing any Permitted Subordinated Indebtedness.
 
“Specified Hedge Agreement”: any Hedge Agreement entered into by the Borrower or
any Subsidiary Guarantor and any Qualified Counterparty.
 
“Specified License Agreement”: collectively, the Rocawear License Agreement and
the Wal-Mart License Agreement and any replacement contract thereunder whether
or not with the same or different parties.
 
“Standard Repurchase Obligation”: any obligation of the Borrower to repurchase
the assets it sold or otherwise transferred under a Permitted Securitization
Transaction or a Permitted Unrestricted Subsidiary Acquisition as a result of a
breach of a representation, warranty or covenant regarding such assets that the
Borrower has determined in good faith to be customary for such Permitted
Securitization Transaction or such Permitted Unrestricted Subsidiary
Acquisition.
 

19

--------------------------------------------------------------------------------


“Subsidiaries’ Financial Information”: with respect to the Subsidiaries for any
fiscal year, a report in substantially the form of, and containing the
information set forth in, Exhibit L attached hereto, together with such other
information as the Administrative Agent may reasonably request.
 
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, (a) all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Restricted
Subsidiary or Restricted Subsidiaries of the Borrower and (b) no Unrestricted
Subsidiary shall be a “Subsidiary” of the Borrower for any purpose under this
Agreement.
 
“Subsidiary Guarantor”: each Subsidiary of the Borrower that is a party to the
Guarantee and Collateral Agreement.
 
“Syndication Agent”: as defined in the preamble hereto.
 
“Term Loan”: as defined in Section 2.1(a)(i).
 
“Total Leverage Ratio”: as of the last day of any period of four consecutive
fiscal quarters, the ratio of (a) Consolidated Total Debt on such day to
(b) Consolidated EBITDA of the Borrower and its Subsidiaries for such period.
 
“Transferee”: as defined in Section 9.14.
 
“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.
 
“United States” and “U.S.”: the United States of America.
 
“Unrestricted Cash”: the result of (a) all cash and Cash Equivalents of the
Borrower and its Restricted Subsidiaries and Unrestricted Subsidiaries on a
consolidated basis minus (b) all Restricted Cash.
 
“Unrestricted Subsidiary”: any Subsidiary of the Borrower that is not a
Restricted Subsidiary.
 
“Unzipped Litigation”: Unzipped Apparel, LLC et al. vs. Sweet Sportswear, LLC et
al., Case No. BC319612, filed with the Superior Court of the State of California
for the County of Los Angeles.
 
“Wal-Mart License Agreement”: that certain letter agreement, dated as of January
9, 2004, between Danskin Now, Inc. and Wal-Mart Stores, Inc., as amended,
supplemented or otherwise modified from time to time.
 
20

--------------------------------------------------------------------------------


“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned directly or indirectly by such Person.
 
“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.
 
1.2  Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
 
(b)  As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, accounting terms
relating to the Borrower and its Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP.
 
(c)  The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
 
(d)  The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
(e)  All calculations of the Total Leverage Ratio shall be calculated to the
same number of decimal places as the relevant ratios are expressed in and shall
be rounded upward if the number in the decimal place immediately following the
last calculated decimal place is five or greater. For example, if the relevant
ratio is to be calculated to the hundredth decimal place and the calculation of
the ratio is 5.126, the ratio will be rounded up to 5.13.
 
SECTION 2.  AMOUNT AND TERMS OF COMMITMENTS
 
2.1  Commitments. (a) Subject to the terms and conditions hereof, (i) the
Existing Lender made a loan (the “Term Loan”) to the Borrower on the Initial
Closing Date in an amount of $212,500,000 and (ii) the Incremental Lenders
severally agree to make one or more term loans (each an “Incremental Loan”) to
the Borrower to the extent provided in Section 2.1(b). The Loans may from time
to time be Eurodollar Loans or Base Rate Loans, as determined by the Borrower
and notified to the Administrative Agent in accordance with Sections 2.2
and 2.8.
 
(b)  The Borrower and any one or more Lenders (including New Lenders) may from
time to time agree that such Lenders shall make, obtain or increase the amount
of their Term Loans or Incremental Loans, as applicable, by executing and
delivering to the Administrative Agent an Increased Facility Activation Notice
specifying (i) the amount of such increase, (ii) the applicable Increased
Facility Closing Date and (iii) in the case of Incremental Loans, (x) the
applicable Incremental Loan Maturity Date, (y) the amortization schedule for
such Incremental Loans, which shall comply with Section 2.3, and (z) the
Applicable Margin for such Incremental Loans; provided that, (A) after giving
pro forma effect to the making of any such Loans, the Borrower shall be in
compliance with the covenant contained in Section 6.1, (B) no Default or Event
of Default has occurred and is continuing or would result after giving effect to
the making of such Loans or the application of the proceeds therefrom, (C) the
aggregate amount of borrowings of incremental Term Loans or Incremental Loans
pursuant to this Section 2.1(b) shall not exceed an amount equal to
$100,000,000, (D) each borrowing of incremental Term Loans or Incremental Loans
pursuant to this Section 2.1(b) shall be in a minimum amount of at least
$25,000,000 and (E) no more than four Increased Facility Closing Dates may be
selected by the Borrower after the Initial Closing Date. No Lender shall have
any obligation to participate in any increase described in this paragraph unless
it agrees to do so in its sole discretion. The Incremental Loans shall rank
pari passu in right of payment and of security with the Term Loans and, except
with regard to pricing and as set forth above, shall be treated substantially
the same as or less favorably than the Term Loans (including with respect to
mandatory and voluntary prepayments and voting rights). Commitments in respect
of Incremental Loans shall be Commitments under this Agreement.
 
21

--------------------------------------------------------------------------------


 
(c)  Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent (which consent shall not be
unreasonably withheld), elects to become a “Lender” under this Agreement in
connection with any transaction described in Section 2.1(b) shall execute a New
Lender Supplement (each, a “New Lender Supplement”), substantially in the form
of Exhibit K, whereupon such bank, financial institution or other entity (a “New
Lender”) shall become a Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement.
 
2.2  Procedure for Borrowing.     (a) [RESERVED].
 
(b)  The Borrower shall deliver to the Administrative Agent a Borrowing Notice
(which Borrowing Notice must be received by the Administrative Agent prior to
10:00 A.M., New York City time, one Business Day prior to the anticipated
Increased Facility Closing Date) requesting that the Incremental Lenders make
the incremental Term Loans or Incremental Loans, as applicable, on such
Increased Facility Closing Date. Upon receipt of such Borrowing Notice the
Administrative Agent shall promptly notify each Incremental Lender thereof. Not
later than 12:00 Noon, New York City time, on the Borrowing Date each
Incremental Lender shall make available to the Administrative Agent at the
Funding Office an amount in immediately available funds equal to the incremental
Term Loans or Incremental Loans, as applicable, to be made by such Incremental
Lender. Not later than 1:00 P.M., New York City time, on the Borrowing Date the
Administrative Agent shall make available to the Borrower the aggregate of the
amounts made available to the Administrative Agent by the Incremental Lenders,
in like funds as received by the Administrative Agent.
 
2.3  Repayment of Loans. (a) The Term Loan of each Lender shall mature in 24
consecutive quarterly installments, commencing on June 30, 2007 each of which
shall be in an amount equal to such Lender’s Loan Percentage multiplied the
amount set forth below opposite such installment, as each such amount may be
adjusted by the application of Section 2.13(b) thereto.
 
Installment
 
Quarterly Payment
June 30, 2007
 
$
531,250
September 30, 2007
   
531,250
December 31, 2007
   
531,250
March 31, 2008
   
531,250
June 30, 2008
   
531,250
September 30, 2008
   
531,250
December 31, 2008
   
531,250
March 31, 2009
   
531,250
June 30, 2009
   
531,250
September 30, 2009
   
531,250
December 31, 2009
   
531,250
March 31, 2010
   
531,250
June 30, 2010
   
531,250
September 30, 2010
   
531,250
December 31, 2010
   
531,250
March 31, 2011
   
531,250
June 30, 2011
   
531,250
September 30, 2011
   
531,250
December 31, 2011
   
531,250
March 31, 2012
   
531,250
June 30, 2012
   
531,250
September 30, 2012
   
531,250
December 31, 2012
   
531,250
Loan Maturity Date
 
$
200,281,250


22

--------------------------------------------------------------------------------


 
(b)  The Incremental Loans of each Incremental Lender shall mature in
consecutive installments (which shall be no more frequent than quarterly) as
specified in the Increased Facility Activation Notice pursuant to which such
Incremental Loans were made, provided that, (i) such Incremental Loans shall not
amortize more rapidly, on a percentage basis, than the Term Loans and (ii) such
Incremental Loans shall not finally mature prior to the Loan Maturity Date.
 
2.4  Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Lender (i) the outstanding principal amount of the Term Loan of
such Lender on the Loan Maturity Date (or on such earlier date on which the Term
Loans become due and payable pursuant to Section 7) and (ii) the outstanding
principal amount of the Incremental Loan of such Lender on the relevant
Incremental Loan Maturity Date (or on such earlier date on which the Incremental
Loans become due and payable pursuant to Section 7). The Borrower hereby further
agrees to pay interest on the unpaid principal amount of the Loans from time to
time outstanding from the Initial Closing Date until payment in full thereof at
the rates per annum, and on the dates, set forth in Section 2.10.
 
(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from the Loan of such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement.
 
(c)  The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 9.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.
 
(d)  The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.4(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loan made to the Borrower by such Lender in
accordance with the terms of this Agreement.
 

23

--------------------------------------------------------------------------------


 
(e)  The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will promptly execute and deliver to such Lender a
promissory note of the Borrower evidencing the Loan of such Lender,
substantially in the form of Exhibit F (a “Note”), with appropriate insertions
as to date and principal amount.
 
2.5  Fees, etc. The Borrower agrees to pay to the Administrative Agent the fees
in the amounts and on the dates from time to time agreed to in writing by the
Borrower and the Administrative Agent.
 
2.6  Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 11:00
A.M., New York City time, three Business Days prior thereto in the case of
Eurodollar Loans and no later than 11:00 A.M., New York City time, one Business
Day prior thereto in the case of Base Rate Loans, which notice shall specify the
date and amount of such prepayment and whether such prepayment is of Eurodollar
Loans or Base Rate Loans; provided, that if a Eurodollar Loan is prepaid on any
day other than the last day of the Interest Period applicable thereto, the
Borrower shall also pay any amounts owing pursuant to Section 2.16. Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with accrued
interest to such date on the amount prepaid. Partial prepayments of Loans shall
be in an aggregate principal amount of $1,000,000 or a whole multiple thereof.
 
2.7  Mandatory Prepayments. (a) Unless the Required Lenders shall otherwise
agree, if any Indebtedness shall be incurred by the Borrower or any of its
Subsidiaries (excluding any Indebtedness permitted to be incurred under
Section 6.2), then on the date of such incurrence, the Loans shall be prepaid,
by an amount equal to the amount of the Net Cash Proceeds of such incurrence.
The provisions of this Section 2.7(a) do not constitute a consent to the
incurrence of any Indebtedness by the Borrower or any of its Subsidiaries.
 
(b)  Unless the Required Lenders shall otherwise agree, if on any date the
Borrower or any of its Subsidiaries shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof on or prior to the date of such Asset Sale or
Recovery Event, on the date of receipt by the Borrower or such Subsidiary of
such Net Cash Proceeds, the Loans shall be prepaid, by an amount equal to the
amount of such Net Cash Proceeds; provided, that, notwithstanding the foregoing,
on each Reinvestment Prepayment Date the Loans shall be prepaid, by an amount
equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event. The provisions of this Section do not constitute a consent
to the consummation of any Disposition not permitted by Section 6.5.
 
(c)  Unless the Required Lenders shall otherwise agree, if, for any fiscal year
of the Subsidiaries commencing with the fiscal year ending on December 31, 2007,
there shall be Excess Cash Flow, then, on the relevant Excess Cash Flow
Application Date, the Loans shall be prepaid by an amount equal to the ECF
Percentage of such Excess Cash Flow. Each such prepayment shall be made on a
date (an “Excess Cash Flow Application Date”) no later than five days after the
earlier of (i) the date on which the financial statements of the Borrower
referred to in Section 5.1(a), for the fiscal year with respect to which such
prepayment is made, are required to be delivered to the Lenders and (ii) the
date such financial statements are actually delivered.
 
2.8  Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent at least two Business Days’ prior irrevocable notice of
such election, provided that any such conversion of Eurodollar Loans may be made
only on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent at least three Business Days’ prior irrevocable
notice of such election (which notice shall specify the length of the initial
Interest Period therefor), provided that no Base Rate Loan may be converted into
a Eurodollar Loan (i) when any Event of Default has occurred and is continuing
and the Administrative Agent has, or the Required Lenders have, determined in
its or their sole discretion not to permit such conversions or (ii) after the
date that is one month prior to the Loan Maturity Date. Upon receipt of any such
notice the Administrative Agent shall promptly notify each Lender thereof.
 
24

--------------------------------------------------------------------------------


 
(b)  The Borrower may elect to continue any Eurodollar Loan as such upon the
expiration of the then current Interest Period with respect thereto by giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loan, provided
that no Eurodollar Loan may be continued as such (i) when any Event of Default
has occurred and is continuing and the Administrative Agent has, or the Required
Lenders have, determined in its or their sole discretion not to permit such
continuations or (ii) after the date that is one month prior to the Loan
Maturity Date, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso, such Loans shall be
converted automatically to Base Rate Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each Lender thereof.
 
2.9  Minimum Amounts and Maximum Number of Eurodollar Tranches. Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions,
continuations and optional prepayments of Eurodollar Loans and all selections of
Interest Periods shall be in such amounts and be made pursuant to such elections
so that, (a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $5,000,000
or a whole multiple of $1,000,000 in excess thereof and (b) no more than ten
Eurodollar Tranches shall be outstanding at any one time.
 
2.10  Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin in effect for such day.
 
(b)  Each Base Rate Loan shall bear interest for each day on which it is
outstanding at a rate per annum equal to the Base Rate in effect for such day
plus the Applicable Margin in effect for such day.
 
(c)  (i) If all or a portion of the principal amount of any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
all outstanding Loans (whether or not overdue) (to the extent legally permitted)
shall bear interest at a rate per annum that is equal to the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2% and (ii) if all or a portion of any interest payable on any Loan
or any fee or other amount payable hereunder shall not be paid when due (whether
at the stated maturity, by acceleration or otherwise), such overdue amount shall
bear interest at a rate per annum equal to the rate then applicable to Base Rate
Loans plus 2% in each case, with respect to clauses (i) and (ii) above, from the
date of such non-payment until such amount is paid in full (after as well as
before judgment).
 
(d)  Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.
 

25

--------------------------------------------------------------------------------





 
2.11  Computation of Interest and Fees. (a) Interest, fees and commissions
payable pursuant hereto shall be calculated on the basis of a 360-day year for
the actual days elapsed, except that, with respect to Base Rate Loans on which
interest is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.
 
(b)  Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.10(a) or (b).
 
2.12  Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:
 
(a)  the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or
 
(b)  the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,
 
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the Lenders as soon as practicable thereafter. If such notice is
given (x) any Eurodollar Loans requested to be made on the first day of such
Interest Period shall be made as Base Rate Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as Base Rate Loans and (z) any outstanding Eurodollar Loans
shall be converted, on the last day of the then current Interest Period with
respect thereto, to Base Rate Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans shall be made or continued as
such, nor shall the Borrower have the right to convert Loans to Eurodollar
Loans.
 
2.13  Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder shall be made pro rata according to the respective Loan
Percentages of the Lenders. Each payment of interest in respect of the Loans and
each payment in respect of fees payable hereunder shall be applied to the
amounts of such obligations owing to the Lenders pro rata according to the
respective amounts then due and owing to the Lenders.
 
(b)  Each payment on account of principal of the Loans shall be allocated among
the Lenders pro rata based on the principal amount of the Loans held by the
Lenders. Each optional and mandatory prepayment shall be applied to the
quarterly installments (other than the installment due on the Maturity Date) of
the Loans set forth in Section 2.3(a) (as such quarterly installments may be
adjusted by the application of optional and mandatory prepayments pursuant to
this section) pro rata based on the remaining outstanding principal amount of
such quarterly installments. Amounts prepaid on account of the Loans may not be
reborrowed.
 

26

--------------------------------------------------------------------------------


 
(c)  The application of any payment of Loans (including optional and mandatory
prepayments) shall be made, first, to Base Rate Loans and, second, to Eurodollar
Loans. Each payment of the Loans shall be accompanied by accrued interest to the
date of such payment on the amount paid.
 
(d)  All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the relevant Lenders, at the Payment Office, in Dollars and in immediately
available funds. Any payment made by the Borrower after 12:00 Noon, New York
City time, on any Business Day shall be deemed to have been on the next
succeeding Business Day. If any payment hereunder (other than payments on
Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall
accrue at the then applicable rate during such extension.
 
(e)  Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate Loans
under the relevant Facility, on demand, from the Borrower.
 
(f)  Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing contained in
this Section shall be deemed to limit the rights of the Administrative Agent or
any Lender against the Borrower.
 
(g)  Upon receipt by the Administrative Agent of payments on behalf of Lenders,
the Administrative Agent shall promptly distribute such payments to the Lender
or Lenders entitled thereto, in like funds as received by the Administrative
Agent.
 

27

--------------------------------------------------------------------------------


 
2.14  Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law (other than Organizational Documents) or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the Initial Closing
Date:
 
(i)  shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Non-Excluded
Taxes covered by Section 2.15, Excluded Taxes and changes in the rate of tax on
the overall net income of such Lender);
 
(ii)  shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or
 
(iii)  shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
Section, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.
 
(b)  If any Lender shall have determined that the adoption of or any change in
any Requirement of Law (other than Organizational Documents) regarding capital
adequacy or in the interpretation or application thereof or compliance by such
Lender or any corporation controlling such Lender with any request or directive
regarding capital adequacy (whether or not having the force of law) from any
Governmental Authority made subsequent to the Initial Closing Date shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction; provided that the Borrower shall not be required to compensate a
Lender pursuant to this paragraph for any amounts incurred more than six months
prior to the date that such Lender notifies the Borrower of such Lender’s
intention to claim compensation therefor; and provided further that, if the
circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect.
 
(c)  A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. The obligations of
the Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
 

28

--------------------------------------------------------------------------------





 
2.15  Taxes. (a) All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding
Excluded Taxes. If any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Non-Excluded Taxes”) or any Other
Taxes are required to be withheld from any amounts payable to the Administrative
Agent or any Lender hereunder, the amounts so payable to such Agent or such
Lender shall be increased to the extent necessary to yield to the Administrative
Agent or such Lender (after payment of all Non-Excluded Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement; provided, however, that the Borrower shall
not be required to increase any such amounts payable to any Lender with respect
to any Non-Excluded Taxes (i) that are attributable to such Lender’s failure to
comply with the requirements of paragraph (d) or (e) of this Section or
(ii) that are United States withholding taxes imposed on amounts payable to such
Lender at the time such Lender becomes a party to this Agreement, except to the
extent that such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
Non-Excluded Taxes pursuant to this paragraph (a).
 
(b)  In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c)  Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for the account of the Administrative Agent or Lender, as the case may be,
a certified copy of an original official receipt received by the Borrower
showing payment thereof. If the Borrower fails to pay any Non-Excluded Taxes or
Other Taxes when due to the appropriate taxing authority or fails to remit to
the Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent and the Lenders
for any incremental taxes, interest or penalties that may become payable by any
Agent or any Lender as a result of any such failure. The agreements in this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.
 
(d)  Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (each such Lender, a “Non-U.S. Lender”) shall
deliver to the Borrower and the Administrative Agent (or, in the case of a
Participant, to the Lender from which the related participation shall have been
purchased) two copies of either U.S. Internal Revenue Service Form W-8BEN or
Form W-8ECI, or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest” a statement substantially in the form of
Exhibit G and a Form W-8BEN, or any subsequent versions thereof or successors
thereto properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.
 

29

--------------------------------------------------------------------------------


 
(e)  A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.
 
2.16  Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment after the
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or (c) the making of a prepayment or conversion of Eurodollar Loans on
a day that is not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank Eurodollar
market. A certificate as to any amounts payable pursuant to this Section
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.
 
2.17  Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law (other than Organizational Documents) or
in the interpretation or application thereof shall make it unlawful for any
Lender to make or maintain Eurodollar Loans as contemplated by this Agreement,
(a) the commitment of such Lender hereunder to make Eurodollar Loans, continue
Eurodollar Loans as such and convert Base Rate Loans to Eurodollar Loans shall
forthwith be canceled and (b) such Lender’s Loans then outstanding as Eurodollar
Loans, if any, shall be converted automatically to Base Rate Loans on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by law. If any such conversion
of a Eurodollar Loan occurs on a day which is not the last day of the then
current Interest Period with respect thereto, the Borrower shall pay to such
Lender such amounts, if any, as may be required pursuant to Section 2.16.
 
2.18  Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.14, 2.15(a) or 2.17 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of any Borrower or the rights of any Lender pursuant to Section
2.14, 2.15(a)or 2.17.
 

30

--------------------------------------------------------------------------------





 
2.19  Replacement of Lenders under Certain Circumstances. The Borrower shall be
permitted to replace any Lender that (a) requests reimbursement for amounts
owing pursuant to Section 2.14 or 2.15 or gives a notice of illegality pursuant
to Section 2.17 or (b) defaults in its obligation to make Loans hereunder, with
a replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) prior to any
such replacement, such Lender shall have taken no action under Section 2.18 so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 2.14 or 2.15 or to eliminate the illegality referred to in such notice
of illegality given pursuant to Section 2.17, (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrower shall
be liable to such replaced Lender under Section 2.16 (as though Section 2.16
were applicable) if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 9.6 (provided that the replaced Lender shall not be obligated to pay the
registration and processing fee referred to therein), (viii) the Borrower shall
pay all additional amounts (if any) required pursuant to Section 2.14 or 2.15,
as the case may be, in respect of any period prior to the date on which such
replacement shall be consummated, and (ix) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.
 
SECTION 3.  REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:
 
3.1  Financial Condition. (a) The unaudited pro forma consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as at December 31, 2006
(including the notes thereto) (the “Pro Forma Balance Sheet”), copies of which
have heretofore been furnished to each Lender, has been prepared giving effect
(as if such events had occurred on such date) to (i) the consummation of the
Acquisitions, (ii) the Term Loans made on the Initial Closing Date and the use
of proceeds thereof and (iii) the payment of estimated aggregate fees and
expenses in connection with the foregoing. The Pro Forma Balance Sheet has been
prepared based on the best information available to the Borrower as of the date
of delivery thereof, and presents fairly on a pro forma basis the estimated
financial position of the Borrower and its consolidated Subsidiaries as at
December 31, 2006, assuming that the events specified in the preceding sentence
had actually occurred at such date.
 
(b)  The audited consolidated balance sheets of the Borrower as at December 31,
2004, December 31, 2005 and December 31, 2006, and the related consolidated
statements of income and of cash flows for the fiscal years ended on such dates,
reported on by and accompanied by an unqualified report from BDO Seidman, LLP,
copies of which have heretofore been furnished to each Lender, present fairly
the consolidated financial condition of the Borrower as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal years then ended. All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). The Borrower and its
Subsidiaries do not have any material Guarantee Obligations, contingent
liabilities and liabilities for taxes, or any long-term leases or unusual
forward or long-term commitments, including, without limitation, any interest
rate or foreign currency swap or exchange transaction or other obligation in
respect of derivatives, that are not reflected in the most recent financial
statements referred to in this paragraph. During the period from December 31,
2006 to and including the date hereof there has been no Disposition by the
Borrower of any material part of its business or Property other than in
connection with Acquisitions.
 

31

--------------------------------------------------------------------------------


 
3.2  No Change. Since December 31, 2006 there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.
 
3.3  Corporate Existence; Compliance with Law. Each of the Borrower and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the corporate or
limited liability company power and authority, as applicable, and the legal
right, to own and operate its Property, to lease the Property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation, limited liability company or other
organization and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires such qualification and (d) is in compliance with all Requirements of
Law except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
3.4  Corporate Power; Authorization; Enforceable Obligations. Each Loan Party
has the corporate or limited liability company power and authority, as
applicable, and the legal right, to make, deliver and perform the Loan Documents
to which it is a party, and in the case of the Borrower, to consummate the
Acquisitions and to borrow hereunder. Each Loan Party has taken all necessary
corporate or limited liability company action, as applicable, to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party, and in the case of the Borrower, to consummate the Acquisitions and to
authorize the borrowings on the terms and conditions of this Agreement. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the consummation of the Acquisitions, the borrowings hereunder
or the execution, delivery, performance, validity or enforceability of this
Agreement or any of the other Loan Documents, except (i) consents,
authorizations, filings and notices described in Schedule 3.4, which consents,
authorizations, filings and notices have been obtained or made and are in full
force and effect and (ii) the filings referred to in Section 3.19(a). Each Loan
Document has been duly executed and delivered on behalf of each Loan Party that
is a party thereto. This Agreement constitutes, and each other Loan Document
upon execution will constitute, a legal, valid and binding obligation of each
Loan Party that is a party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
 
3.5  No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the consummation of the Acquisitions, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of the Borrower or any of its Subsidiaries
and will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law or any such Contractual Obligation (other than the Liens created by the
Security Documents). No Requirement of Law or Contractual Obligation applicable
to the Borrower or any of its Subsidiaries could reasonably be expected to have
a Material Adverse Effect.
 
3.6  No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened by or against the Borrower or any of its
Subsidiaries or against any of their respective properties or revenues (a) with
respect to any of the Loan Documents or any of the transactions contemplated
hereby or thereby, or (b) that could reasonably be expected to have a Material
Adverse Effect (as determined in good faith by the Borrower).
 
32

--------------------------------------------------------------------------------


3.7  No Default. Neither the Borrower nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect that
could reasonably be expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.
 
3.8  Ownership of Property; Liens. The Borrower and each of its Subsidiaries has
title in fee simple to, or a valid leasehold interest in, all its real property,
and good title to, or a valid leasehold interest in, all its other Property, and
none of such Property is subject to any Lien except as permitted by Section 6.3.
 
3.9  Intellectual Property. Each of the Subsidiaries owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted free and clear of all Liens, except as permitted by Section
6.3. Each of the Subsidiaries’ Trademarks (as defined in the Guarantee and
Collateral Agreement) and all other material Intellectual Property of the
Subsidiaries are valid and enforceable, not abandoned and unexpired. No claim
has been threatened in writing or has been asserted and is pending, and no
judgment regarding the same has been rendered by a court of competent
jurisdiction, by any Person challenging or questioning the use of such
Intellectual Property or the validity or effectiveness of such Intellectual
Property, nor do the Subsidiaries know of any valid basis for any such claim. No
Subsidiary is a party to a material Intellectual Property license or other
material agreement concerning Intellectual Property, nor is or is alleged in
writing to be, in breach or default thereunder. The Borrower and its
Subsidiaries represent that the transactions contemplated by this Agreement
shall not impair the Intellectual Property rights of any of the Subsidiaries.
The Borrower and its Subsidiaries take reasonable steps to protect and maintain
all material Trademarks and other material Intellectual Property of the
Subsidiaries, including executing all appropriate confidentiality agreements and
filing for appropriate patents and registrations. The use of Intellectual
Property by the Subsidiaries does not impair or infringe on the rights of any
Person in any material respect.
 
3.10  Taxes. The Borrower and each of its Subsidiaries has filed or caused to be
filed all Federal, state and other material tax returns that are required to be
filed and has paid all taxes shown to be due and payable on said returns or on
any assessments made against it or any of its Property and all other taxes, fees
or other charges imposed on it or any of its Property by any Governmental
Authority (other than any the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the Borrower
or its Subsidiaries, as the case may be); and no tax Lien has been filed, and,
to the knowledge of the Borrower, no claim is being asserted, with respect to
any such tax, fee or other charge.
 
3.11  Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for “purchasing” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of Regulation U. If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in Regulation U.
 
3.12  Labor Matters. There are no strikes or other labor disputes against the
Borrower or any of its Subsidiaries pending or, to the knowledge of the
Borrower, threatened that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. Hours worked by and payment made to
employees of the Borrower and its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Requirement of Law dealing with
such matters that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. All payments due from the Borrower
or any of its Subsidiaries on account of employee health and welfare insurance
that (individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the Borrower or the relevant Subsidiary.
 

33

--------------------------------------------------------------------------------


3.13  ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. Neither the Borrower nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or could reasonably be expected to result in a material liability
under ERISA, and neither the Borrower nor any Commonly Controlled Entity would
become subject to any material liability under ERISA if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made. No such Multiemployer Plan is in
Reorganization or Insolvent.
 
3.14  Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.
 
3.15  Subsidiaries. (a) The Subsidiaries listed on Schedule 3.15 constitute all
the Subsidiaries of the Borrower at the Initial Closing Date. Schedule 3.15 sets
forth as of the Initial Closing Date the name and jurisdiction of incorporation
of each Subsidiary and, as to each Subsidiary, the percentage of each class of
Capital Stock owned by each Loan Party.
 
(b)  There are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments of any nature relating to any Capital Stock of
the Borrower or any Subsidiary (other than any Earn-Out Consideration
obligations payable in Capital Stock of the Borrower).
 
3.16  Use of Proceeds. The proceeds of the Term Loans shall be used to finance
the Rocawear Acquisition and to pay related fees and expenses. The proceeds of
Incremental Loans shall be used to finance Permitted Acquisitions, Permitted
Foreign Subsidiary Acquisitions, to pay related fees and expenses and for
general corporate purposes.
 
3.17  Environmental Matters. Other than exceptions to any of the following that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect:
 
(a)  The Borrower and its Subsidiaries: (i) are, and within the period of all
applicable statutes of limitation have been, in compliance with all applicable
Environmental Laws; (ii) hold all Environmental Permits (each of which is in
full force and effect) required for any of their current or intended operations
or for any property owned, leased, or otherwise operated by any of them;
(iii) are, and within the period of all applicable statutes of limitation have
been, in compliance with all of their Environmental Permits; and (iv) reasonably
believe that: each of their Environmental Permits will be timely renewed and
complied with, without material expense; any additional Environmental Permits
that may be required of any of them will be timely obtained and complied with,
without material expense; and compliance with any Environmental Law that is or
is expected to become applicable to any of them will be timely attained and
maintained, without material expense.
 
34

--------------------------------------------------------------------------------


 
(b)  Materials of Environmental Concern are not present at, on, under, in, or
about any real property now or formerly owned, leased or operated by the
Borrower or any of its Subsidiaries, or at any other location (including,
without limitation, any location to which Materials of Environmental Concern
have been sent for re-use or recycling or for treatment, storage, or disposal)
which could reasonably be expected to (i) give rise to liability of the Borrower
or any of its Subsidiaries under any applicable Environmental Law or otherwise
result in costs to the Borrower or any of its Subsidiaries, or (ii) interfere
with the Borrower’s or any of its Subsidiaries’ continued operations, or
(iii) impair the fair saleable value of any real property owned or leased by the
Borrower or any of its Subsidiaries.
 
(c)  There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which the Borrower or any of its Subsidiaries is, or to the knowledge of
the Borrower or any of its Subsidiaries will be, named as a party that is
pending or, to the knowledge of the Borrower or any of its Subsidiaries,
threatened.
 
(d)  Neither the Borrower nor any of its Subsidiaries has received any written
request for information, or been notified that it is a potentially responsible
party under or relating to the federal Comprehensive Environmental Response,
Compensation, and Liability Act or any similar Environmental Law, or with
respect to any Materials of Environmental Concern.
 
(e)  Neither the Borrower nor any of its Subsidiaries has entered into or agreed
to any consent decree, order, or settlement or other agreement, or is subject to
any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law.
 
(f)  Neither the Borrower nor any of its Subsidiaries has assumed or retained,
by contract or operation of law, any liabilities of any kind, fixed or
contingent, known or unknown, under any Environmental Law or with respect to any
Material of Environmental Concern.
 
3.18  Accuracy of Information, etc. To the best knowledge of the Loan Parties,
no statement or information contained in this Agreement, any other Loan Document
or any other document, certificate or statement furnished to the Administrative
Agent or the Lenders or any of them, by or on behalf of any Loan Party in
writing for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished, any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein, taken as a whole, not misleading. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. As of the date hereof,
the representations and warranties contained in the Acquisition Documentation
are true and correct in all material respects. There is no fact known to any
Loan Party that could reasonably be expected to have a Material Adverse Effect
that has not been expressly disclosed herein, in the other Loan Documents, or in
any other documents, certificates and statements furnished to the Administrative
Agent and the Lenders for use in connection with the transactions contemplated
hereby and by the other Loan Documents.
 
35

--------------------------------------------------------------------------------


3.19  Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. In the case of the Pledged
Stock described in the Guarantee and Collateral Agreement, when any stock
certificates representing such Pledged Stock are delivered to the Administrative
Agent, and in the case of the other Collateral described in the Guarantee and
Collateral Agreement, when financing statements in appropriate form are filed in
the offices specified on Schedule 3.19(a) (which financing statements have been
duly completed and delivered to the Administrative Agent) and such other filings
as are specified on Schedule 3 to the Guarantee and Collateral Agreement have
been completed, the Administrative Agent’s Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations (as defined in the Guarantee
and Collateral Agreement), will be perfected to the extent a security interest
in such Collateral can be perfected by the filing of a financing statement in
such offices, in each case prior and superior in right to any other Person
(except, in the case of Collateral other than Pledged Stock, Liens permitted by
Section 6.3).
 
(b)  As of the Initial Closing Date, neither the Borrower nor any of its
Subsidiaries owns any real property.
 
3.20  Solvency. Each Loan Party is, and after giving effect to the Acquisitions
and the incurrence of all Indebtedness and obligations being incurred in
connection herewith and therewith will be and will continue to be, Solvent.
 
3.21  Certain Documents. The Borrower has delivered to the Administrative Agent
a complete and correct copy of the Acquisition Documentation and the Specified
License Agreements, including any amendments, supplements or modifications with
respect to any of the foregoing.
 
SECTION 4.  CONDITIONS PRECEDENT
 
(A) This Agreement shall take effect upon satisfaction of the following
conditions precedent:
 
(i) The Administrative Agent shall have received this Agreement, executed and
delivered by the Borrower and the other parties hereto.
 
(ii) Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of the date hereof.
 
(iii) No Default or Event of Default shall have occurred and be continuing on
the date hereof.
 
(B) The agreement of the Existing Lender to make the Term Loan requested to be
made by it on the Initial Closing Date was subject to the satisfaction, prior to
or concurrently with the making of such Term Loan on the Initial Closing Date,
of all of the following conditions precedent, and the agreement of each
Incremental Lender to make incremental Term Loans or Incremental Loans, as
applicable, on any Increased Facility Closing Date, is subject to the
satisfaction, prior to or concurrently with the making of such incremental Term
Loans or Incremental Loans, as the case may be, on such Increased Facility
Closing Date of the conditions precedent set forth in Sections 4.5, 4.9, 4.11,
4.12(i)-(ii), 4.16, 4.17 and 4.18.
 
36

--------------------------------------------------------------------------------


4.1  Loan Documents. The Administrative Agent shall have received (i) the
Existing Credit Agreement, executed and delivered by the Borrower and (ii) the
Guarantee and Collateral Agreement, executed and delivered by the Borrower and
each Subsidiary Guarantor.
 
4.2  Acquisitions. Each Acquisition shall have been consummated in accordance
with the terms of the applicable Acquisition Agreement, as in effect on the date
thereof, in all material respects without any waiver, modification or amendment
thereof that is materially adverse to the Lenders (as determined by the
Administrative Agent), unless consented to by the Administrative Agent.
 
4.3  Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received (i) the Pro Forma Balance Sheet, (ii) audited consolidated financial
statements of the Borrower for the 2004, 2005 and 2006 fiscal years and
(iii) unaudited interim consolidated financial statements of the Borrower for
each quarterly period ended subsequent to the date of the latest applicable
financial statements delivered pursuant to clause (ii) of this paragraph as to
which such financial statements are publicly available.
 
4.4  Minimum Guaranteed Revenue. The Administrative Agent shall have received a
certificate, dated as of the Initial Closing Date and signed by the chief
financial officer of the Borrower, certifying that, as of the Initial Closing
Date, the pro forma minimum guaranteed revenue (defined as contractual
guaranteed minimums of royalty revenue and advertising) of the Subsidiaries for
the calendar year ending on December 31, 2007, shall equal at least $30,000,000.
 
4.5  Approvals. All governmental and third party approvals necessary in
connection with the Rocawear Acquisition, the continuing operations of the
Borrower and its Subsidiaries and the transactions contemplated hereby shall
have been obtained and be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority that would restrain, prevent or otherwise impose adverse
conditions on the Rocawear Acquisition or the financing contemplated hereby.
 
4.6  Related Agreements. The Administrative Agent shall have received (in a form
reasonably satisfactory to the Administrative Agent), true and correct copies,
certified as to authenticity by the Borrower, of (i) each Acquisition Agreement,
(ii) the Specified License Agreements, (iii) the Danskin License Agreement and
(iv) such other documents or instruments as may be reasonably requested by the
Administrative Agent, including, without limitation, a copy of any debt
instrument, security agreement or other material contract to which the Loan
Parties may be a party.
 
4.7  Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all reasonable expenses for which invoices have been
presented reasonably in advance of the Initial Closing Date (including
reasonable fees, disbursements and other charges of counsel to the
Administrative Agent), on or before the Initial Closing Date. All such amounts
will be paid with proceeds of Term Loans made on the Initial Closing Date and
will be reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Initial Closing Date.
 
4.8  Business Plan. The Lenders shall have received a satisfactory business plan
for fiscal years 2007 - 2012 and a satisfactory written analysis of the business
and prospects of the Borrower and its Subsidiaries for the period from the
Initial Closing Date through 2012.
 
37

--------------------------------------------------------------------------------


4.9  Solvency Certificate. The Lenders shall have received a reasonably
satisfactory solvency certificate from the chief financial officer of the
Borrower which shall document the solvency of the Borrower and its Subsidiaries
considered as a whole after giving effect to the transactions contemplated
hereby.
 
4.10  Lien Searches. The Administrative Agent shall have received the results of
a recent lien search in the “location” (as defined in the Uniform Commercial
Code (“UCC”)) of each of the Sellers and each such search shall reveal no liens
on any of such assets, except for (i) Liens permitted by Section 6.3 and (ii)
Liens to be discharged substantially concurrently with the initial borrowing by
the Borrower under this Agreement pursuant to documentation reasonably
satisfactory to the Administrative Agent.
 
4.11  Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Initial Closing Date or the Increased
Facility Closing Date, as applicable, substantially in the form of Exhibit C,
with appropriate insertions and attachments.
 
4.12  Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:
 
(i)  the legal opinion of Blank Rome LLP, counsel to the Borrower and its
Subsidiaries, substantially in the form of Exhibit E-1;
 
(ii)  the legal opinion of Andrew Tarshis, general counsel of the Borrower and
its Subsidiaries, substantially in the form of Exhibit E-2; and
 
(iii)  to the extent consented to by the relevant counsel, each legal opinion,
if any, delivered in connection with the Acquisition Agreements.
 
Each such legal opinion referred to in clauses (i) and (ii) shall cover such
other matters incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require and shall be addressed to the
Administrative Agent and the Lenders.
 
4.13  Pledged Stock; Stock Powers. The Administrative Agent shall have received
the certificates representing the shares of Capital Stock pledged pursuant to
the Guarantee and Collateral Agreement, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof.
 
4.14  Filings, Registrations and Recordings. Each document (including, without
limitation, any UCC financing statement) required by the Security Documents or
under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 6.3), shall have been
filed, registered or recorded or shall have been delivered to the Administrative
Agent in proper form for filing, registration or recordation.
 
4.15  Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.5 of this Agreement.
 
4.16  PATRIOT Act. The Lenders shall have received, sufficiently in advance of
the Initial Closing Date or the Increased Facility Closing Date, as applicable,
all documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the United States PATRIOT Act.
 

38

--------------------------------------------------------------------------------


4.17  Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of the Initial Closing Date or the
Increased Facility Closing Date, as applicable.
 
4.18  No Default. No Default or Event of Default shall have occurred and be
continuing on the Initial Closing Date or after giving effect to the Loans
requested to be made on the Initial Closing Date. No Default or Event of Default
shall have occurred and be continuing on the Increased Facility Closing Date or
after giving effect to the Loans requested to be made on the Increased Facility
Closing Date.
 
The borrowing by the Borrower of the Term Loan on the Initial Closing Date
constituted a representation and warranty by the Borrower as of the Initial
Closing Date that the conditions contained in this Section 4 were satisfied, and
each borrowing by the Borrower hereunder of an incremental Term Loan or
Incremental Loan, as applicable, shall constitute a representation and warranty
by the Borrower as of the date of such extension of credit that the conditions
contained in Sections 4.1(iii), 4.5, 4.9, 4.11, 4.12(i)-(ii), 4.16, 4.17 and
4.18 have been satisfied.
 
SECTION 5.  AFFIRMATIVE COVENANTS
 
The Borrower hereby agrees that, so long as the Commitments remain in effect or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, the Borrower shall and shall cause each of its Subsidiaries to:
 
5.1  Financial Statements. Furnish to the Administrative Agent (who will furnish
to each Lender):
 
(a)  as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower as at the end of such fiscal year and the related audited
consolidated statements of income and of cash flows for such fiscal year,
setting forth in each case in comparative form the figures as of the end of and
for the previous fiscal year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by BDO Seidman, LLP or other independent certified public accountants of
nationally recognized standing; and
 
(b)  as soon as available, but in any event not later than 50 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower as at the end
of such quarter and the related unaudited consolidated statements of income and
of cash flows for such quarter and the portion of the fiscal year through the
end of such quarter, setting forth in each case in comparative form the figures
as of the end of and for the corresponding period in the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments);
 
all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).
 
39

--------------------------------------------------------------------------------


 
5.2  Certificates; Other Information. Furnish to the Administrative Agent (who
will furnish to each Lender), or, in the case of clause (e), to the relevant
Lender:
 
(a)  concurrently with the delivery of any financial statements pursuant to
Section 5.1, (i) a Compliance Certificate of a Responsible Officer (x) stating
that, to the best of such Responsible Officer’s knowledge, each Loan Party
during such period has observed or performed all of its covenants and other
agreements, and satisfied every condition, contained in this Agreement and the
other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate, (y)
containing all information and calculations necessary for determining compliance
by the Borrower and its Subsidiaries with the provisions of this Agreement
referred to therein as of the last day of the fiscal quarter or fiscal year of
the Borrower, as the case may be and (z) to the extent not previously disclosed
to the Administrative Agent, containing a listing of any Intellectual Property
acquired by the Borrower or any Subsidiary Guarantor since the date of the most
recent list delivered pursuant to this clause (ii) (or, in the case of the first
such list so delivered, since the Initial Closing Date); and (ii) a schedule
certified by a Responsible Officer setting forth the aggregate amount of (x) all
cash and Cash Equivalents of the Borrower and its Restricted Subsidiaries and
its Unrestricted Subsidiaries on a consolidated basis, (y) all Restricted Cash
and (z) all Unrestricted Cash, in each case showing in reasonable detail how
such amounts are calculated;
 
(b)  as soon as available, and in any event no later than 75 days after the end
of each fiscal year of the Borrower, a reasonably detailed consolidated budget
for the following fiscal year (including a projected consolidated balance sheet
of the Borrower as of the end of the following fiscal year, and projected
consolidated income and a description of the underlying assumptions applicable
thereto), and, as soon as available, significant revisions, if any, of such
budget and projections with respect to such fiscal year, and the Subsidiaries’
Financial Information (collectively, the “Projections”), which Projections shall
in each case be accompanied by a certificate of a Responsible Officer stating
that such Projections are based on reasonable estimates, information and
assumptions and that such Responsible Officer has no reason to believe that such
Projections are incorrect or misleading in any material respect;
 
(c)  no later than three Business Days after the effectiveness thereof, copies
of any amendment, supplement, waiver or other modification with respect to any
Acquisition Agreement or any Specified License Agreement;
 
(d)  within five days after the same are sent, copies of all reports filed on
Form 8-K that the Borrower may make to, or file with, the SEC; and
 
(e)  promptly, such additional financial and other information as any Lender may
from time to time reasonably request.
 
5.3  Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the Borrower or its Subsidiaries, as the case may be.
 
5.4  Conduct of Business and Maintenance of Existence; Compliance.
(a)(i) Preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 6.4 and except, the case
of clause (ii) above, to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect; and (b) comply with all
Contractual Obligations and Requirements of Law, except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 

40

--------------------------------------------------------------------------------


5.5  Maintenance of Property; Insurance. (a) Keep all Property and systems
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted and (b) maintain with financially sound and
reputable insurance companies insurance on all its Property in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business.
 
5.6  Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent and any Lender to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records at any reasonable time upon reasonable prior written notice, and to
discuss the business, operations, properties and financial and other condition
of the Borrower and its Subsidiaries with officers of the Borrower and its
Subsidiaries; provided, that all such visits and inspections by all such
representatives, shall not occur more than once in any twelve-month period.
 
5.7  Notices. Promptly after receipt of actual knowledge thereof give notice to
the Administrative Agent (who will furnish to each Lender) of:
 
(a)  the occurrence of any Default or Event of Default;
 
(b)  any (i) event of default under any Contractual Obligation of the Borrower
or any of its Subsidiaries or (ii) litigation, investigation or proceeding which
may exist at any time between the Borrower or any of its Subsidiaries and any
Governmental Authority, that in either case, if not cured or if adversely
determined, as the case may be, could reasonably be expected to have a Material
Adverse Effect;
 
(c)  any litigation or proceeding (other than the BAI Litigation and the
Unzipped Litigation) affecting the Borrower or any of its Subsidiaries (i) in
which the amount involved is $2,500,000 or more and not covered by insurance,
(ii) in which injunctive or similar relief is sought or (iii) which relates to
any Loan Document;
 
(d)  the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan;
 
(e)  any amendment or modification, or any waiver of any provision, of any
Specified License Agreement; and
 
(f)  any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.
 
41

--------------------------------------------------------------------------------


Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower or the relevant Subsidiary proposes to take
with respect thereto.
 
5.8  Environmental Laws. (a) Comply in all material respects with, and endeavor
to ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws, and obtain and comply in all
material respects with and maintain, and endeavor to ensure that all tenants and
subtenants obtain and comply in all material respects with and maintain, any and
all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.
 
(b)  Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.
 
5.9  Interest Rate Protection. In the case of the Borrower, within 120 days
after the Initial Closing Date, enter into, and thereafter maintain for a period
of not less than three years, Hedge Agreements to the extent necessary to
provide that at least 30% of the aggregate principal amount of the Loans is
subject to either a fixed interest rate or interest rate protection for a period
of not less than three years, which such Hedge Agreements shall have terms and
conditions reasonably satisfactory to the Administrative Agent; provided that
Lehman Brothers Special Financing shall have been afforded an opportunity to
provide such Hedge Agreements on terms satisfactory to the Borrower in its
reasonable discretion.
 
5.10  Additional Collateral, etc. (a) With respect to any Property acquired
after the Initial Closing Date by any Subsidiary (other than (x) any real
property or any Property described in paragraph (c) of this Section, (y) any
Property subject to a Lien expressly permitted by Section 6.3(g) and
(z) Property acquired by an Excluded Foreign Subsidiary) as to which the
Administrative Agent, for the benefit of the Secured Parties, does not have a
perfected Lien, promptly (i) execute and deliver to the Administrative Agent
such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent deems necessary to grant to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in such Property and (ii) take all actions necessary to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in such Property, including without limitation, the
filing of UCC financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law.
 
(b)  With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $1,000,000 acquired after the
Initial Closing Date by any Subsidiary (other than any such real property owned
by an Excluded Foreign Subsidiary or subject to a Lien expressly permitted by
Section 6.3(g)), promptly (i) execute and deliver a first priority Mortgage in
favor of the Administrative Agent, for the benefit of the Secured Parties,
covering such real property, (ii) if requested by the Administrative Agent,
provide the Lenders with (x) title and extended coverage insurance covering such
real property in an amount at least equal to the purchase price of such real
property (or such other amount as shall be reasonably specified by the
Administrative Agent) as well as a current ALTA survey thereof, together with a
surveyor’s certificate and (y) any consents or estoppels reasonably deemed
necessary by the Administrative Agent in connection with such Mortgage, each of
the foregoing in form and substance reasonably satisfactory to the
Administrative Agent and (iii) if requested by the Administrative Agent, deliver
to the Administrative Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.
 
42

--------------------------------------------------------------------------------


 
(c)  With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary) created or acquired after the Initial Closing Date (which, for the
purposes of this paragraph, shall include any existing Subsidiary that ceases to
be an Excluded Foreign Subsidiary), by the Borrower or any of its Subsidiaries,
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Guarantee and Collateral Agreement as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Subsidiary that is owned by the Borrower or any of its
Subsidiaries, (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the Borrower or such
Subsidiary, as the case may be, (iii) cause such new Subsidiary (A) to become a
party to the Guarantee and Collateral Agreement and (B) to take such actions
necessary or advisable to grant to the Administrative Agent for the benefit of
the Secured Parties a perfected first priority security interest in the
Collateral described in the Guarantee and Collateral Agreement with respect to
such new Subsidiary, including, without limitation, the filing of UCC financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent, and (iv) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.
 
(d)  With respect to any new Excluded Foreign Subsidiary created or acquired
after the Initial Closing Date by the Borrower or any of its Subsidiaries (other
than any Excluded Foreign Subsidiaries), promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent deems necessary or advisable
in order to grant to the Administrative Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by the Borrower or any of its Subsidiaries
(other than any Excluded Foreign Subsidiaries), (provided that in no event shall
more than 65% of the total outstanding Capital Stock of any such new Excluded
Foreign Subsidiary be required to be so pledged), (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the Borrower or such Subsidiary, as the case may be, and take such
other action as may be necessary or, in the opinion of the Administrative Agent,
desirable to perfect the Lien of the Administrative Agent thereon, and (iii) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
 
5.11  Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take such actions, as the Administrative Agent may reasonably request for
the purposes of implementing or effectuating the provisions of this Agreement
and the other Loan Documents, or of more fully perfecting or renewing the rights
of the Administrative Agent and the Lenders with respect to the Collateral (or
with respect to any additions thereto or replacements or proceeds thereof or
with respect to any other property or assets hereafter acquired by the Borrower
or any Subsidiary which may be deemed to be part of the Collateral) pursuant
hereto or thereto. Upon the exercise by the Administrative Agent or any Lender
of any power, right, privilege or remedy pursuant to this Agreement or the other
Loan Documents which requires any consent, approval, recording, qualification or
authorization of any Governmental Authority, the Borrower will execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that the
Administrative Agent or such Lender may be required to obtain from the Borrower
or any of its Subsidiaries for such governmental consent, approval, recording,
qualification or authorization.
 

43

--------------------------------------------------------------------------------


 
SECTION 6.  NEGATIVE COVENANTS
 
The Borrower hereby agrees that, so long as any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly:
 
6.1  Total Leverage Ratio. Permit the Total Leverage Ratio as at the last day of
any period of four consecutive fiscal quarters of the Borrower (or, if less, the
number of full fiscal quarters subsequent to the Initial Closing Date) ending
with any fiscal quarter during the period set forth below to exceed the ratio
set forth below opposite such fiscal quarter:
 
Fiscal Period
Total Leverage Ratio
June 30, 2007 - December 31, 2007
5.00:1.00
March 31, 2008 -December 31, 2008
4.75:1.00
March 31, 2009 -December 31, 2009
4.50:1.00
March 31, 2010 -December 31, 2010
4.25:1.00
March 31, 2011 and thereafter
4.00:1.00



; provided, that for the purposes of determining the ratio described above for
the fiscal quarters of the Borrower ending June 30, 2007, September 30. 2007 and
December 31, 2007, Consolidated EBITDA for the relevant period shall be deemed
to equal Consolidated EBITDA for such fiscal quarter multiplied by 4, 2 and 4/3,
respectively.
 
6.2  Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
 
(a)  Indebtedness of any Loan Party pursuant to any Loan Document;
 
(b)  Indebtedness of any Wholly Owned Subsidiary Guarantor to the Borrower or
any other Subsidiary;
 
(c)  Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 6.3(g) in an aggregate principal amount
not to exceed $10,000,000 at any one time outstanding;
 
(d)  Indebtedness outstanding on the Initial Closing Date and listed on
Schedule 6.2(d) and any refinancings, refundings, renewals or extensions thereof
(without any increase in the principal amount thereof or any shortening of the
maturity of any principal amount thereof);
 
(e)  Guarantee Obligations made in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of any Subsidiary Guarantor;
 
(f)  Guarantee Obligations made in the ordinary course of business by the
Borrower of obligations of any Unrestricted Subsidiary in an aggregate amount,
together with any Investment made pursuant to Section 6.8(k) and any Restricted
Cash used to fund a Permitted Unrestricted Subsidiary Acquisition, not to exceed
$30,000,000 plus the Retained Excess Cash Flow Amount during the term of this
Agreement;
 

44

--------------------------------------------------------------------------------





 
(g)  unsecured, senior subordinated or subordinated Indebtedness of the Borrower
(including (x) any unsecured, senior subordinated or subordinated guarantee by
the Borrower of a Permitted Convertible Notes Offering of an Unrestricted
Subsidiary and (y) unsecured, senior subordinated or subordinated guarantees by
any Subsidiary Guarantor of Indebtedness of the Borrower) (such Indebtedness
and/or guarantees incurred under this clause (g) or refinancings thereof being
collectively referred to as the “Permitted Subordinated Indebtedness”); provided
that (i) no scheduled principal payments, prepayments, redemptions or sinking
fund or like payments of any Permitted Subordinated Indebtedness shall be
required prior to the date at least 180 days after the Loan Maturity Date (or,
if any Incremental Loans are outstanding at the time of such incurrence, the
Incremental Loan Maturity Date, if later) (unless such Indebtedness constitutes
a Permitted Convertible Notes Offering, in which case the maturity can be five
years, provided that the Loans shall become due and payable six months prior to
the maturity date of such Permitted Convertible Notes Offering), (ii) the terms
of subordination applicable to any Permitted Subordinated Indebtedness shall be
reasonably satisfactory to the Administrative Agent and shall, in any event,
define “senior indebtedness” or a similar phrase for purposes thereof to include
all of the Obligations of the Loan Parties, (iii) no Default or Event of Default
shall have occurred and be continuing at the time of incurrence of such
Indebtedness or would result therefrom and (iv) after giving effect to the
incurrence of such Permitted Subordinated Indebtedness, the Borrower shall be in
pro forma compliance with Section 6.1; and provided, further, that
notwithstanding anything to the contrary contained in this Agreement, the
Borrower shall not permit an Unrestricted Subsidiary to use the Net Cash
Proceeds of any Permitted Convertible Notes Offering unless the Borrower would
have been able to use such Net Cash Proceeds in accordance with this Agreement
had such Net Cash Proceeds been received by the Borrower;
 
(h)  (i) obligations of the Borrower for any Earn-Out Consideration under the
Acquisition Documentation and (ii) obligations of the Borrower or any of its
Subsidiaries for any other Earn-Out Consideration payable in cash in an
aggregate amount (for this clause (ii)) not to exceed the greater of $10,000,000
or 50% of the initial purchase price of the relevant Permitted Acquisition
Transaction; and
 
(i)  additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$5,000,000 at any one time outstanding.
 
6.3  Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its Property, whether now owned or hereafter acquired, except for:
 
(a)  Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;
 
(b)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business;
 
(c)  pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;
 
(d)  deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
including the Replevin Bond, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;
 
45

--------------------------------------------------------------------------------


 
(e)  easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that do not materially interfere
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;
 
(f)  Liens in existence on the Initial Closing Date listed on Schedule 6.3(f),
securing Indebtedness permitted by Section 6.2(d), provided that no such Lien is
spread to cover any additional Property after the Initial Closing Date and that
the amount of Indebtedness secured thereby is not increased;
 
(g)  Liens securing Indebtedness of the Borrower or any other Subsidiary
incurred pursuant to Section 6.2(c) to finance the acquisition of fixed or
capital assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any Property other than the Property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;
 
(h)  Liens created pursuant to the Security Documents;
 
(i)  any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;
 
(j)  Liens on the Capital Stock of any Unrestricted Subsidiary to secure the
Guarantee Obligations of the Borrower with respect to such Unrestricted
Subsidiary permitted by Section 6.2(f);
 
(k)  Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined, in the case of each such Lien,
as of the date such Lien is incurred) of the assets subject thereto exceeds (as
to the Borrower and all Subsidiaries) $5,000,000 at any one time;
 
(l)  any Lien with respect to the Dan River Agreement;
 
(m)  Liens on Unrestricted Cash;
 
(n)  the interests of licensees under license agreements entered into in the
ordinary course of business; and
 
(o)  (i) Liens granted by the Borrower in favor of Unrestricted Subsidiaries in
connection with Permitted Securitization Transactions and Permitted Unrestricted
Subsidiary Acquisitions and (ii) Liens granted by the Borrower in favor of
Restricted Subsidiaries in connection with Permitted Acquisitions and Permitted
Foreign Subsidiary Acquisitions.
 
6.4  Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:
 
(a)  any Subsidiary of the Borrower may be merged or consolidated with or into
any Wholly Owned Subsidiary Guarantor (provided that (i) the Wholly Owned
Subsidiary Guarantor shall be the continuing or surviving entity or
(ii) simultaneously with such transaction, the continuing or surviving entity
shall become a Wholly Owned Subsidiary Guarantor and the Borrower shall comply
with Section 5.10 in connection therewith); and
 
46

--------------------------------------------------------------------------------


 
(b)  any Subsidiary of the Borrower may Dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to any Wholly Owned Subsidiary
Guarantor.
 
6.5  Limitation on Disposition of Property. Dispose of any of its Property
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:
 
(a)  the Disposition of obsolete or worn out Property in the ordinary course of
business;
 
(b)  the sale of inventory in the ordinary course of business;
 
(c)  the Disposition of cash for payment of any Earn-Out Consideration
obligations permitted by Section 6.2(h) to the extent related to Permitted
Acquisitions and Permitted Foreign Subsidiary Acquisitions;
 
(d)  Dispositions permitted by Section 6.4(b);
 
(e)  the Disposition of any or all of the assets of the Borrower to any Wholly
Owned Subsidiary Guarantor;
 
(f)  the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Subsidiary Guarantor;
 
(g)  the Disposition of the Capital Stock of any Unrestricted Subsidiary or its
assets;
 
(h)  Permitted Securitization Transactions;
 
(i)  Permitted Unrestricted Subsidiary Acquisitions;
 
(j)  the Disposition of other assets having a fair market value not to exceed
$10,000,000 in the aggregate for any of the Borrower’s fiscal years;
 
(k)  any Recovery Event, provided, that the requirements of Section 2.7(b) are
complied with in connection therewith;
 
(l)  Dispositions of Unrestricted Cash;
 
(m)  licenses of Intellectual Property in the ordinary course of business; and
 
(n)  Permitted Foreign Subsidiary Acquisitions.
 
6.6  Limitation on Restricted Payments. Declare or pay any dividend on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of the Borrower or any Subsidiary, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of the
Borrower or any Subsidiary, or enter into any derivatives or other transaction
with any financial institution, commodities or stock exchange or clearinghouse
(a “Derivatives Counterparty”) obligating the Borrower or any Subsidiary to make
payments to such Derivatives Counterparty as a result of any change in market
value of any such Capital Stock (collectively, “Restricted Payments”), except
that:
 
47

--------------------------------------------------------------------------------


 
(a)  any Subsidiary may make Restricted Payments to any Wholly Owned Subsidiary
Guarantor or the Borrower;
 
(b)  the Borrower may make Restricted Payments with Unrestricted Cash;
 
(c)  the Borrower may make Restricted Payments in an aggregate amount not to
exceed $5,000,000 plus, if the Total Leverage Ratio as of the last day of the
most recent fiscal quarter for which financial statements have been delivered
pursuant to Section 5.1 (after giving pro forma effect to the making of such
Restricted Payment) is less than 2.50:1.00, the Retained Excess Cash Flow
Amount;
 
(d)  the Borrower may purchase the Borrower’s common stock or common stock
options from present or former officers or employees of the Borrower or any
Subsidiary upon the death, disability or termination of employment of such
officer or employee, provided, that the aggregate amount of payments under this
paragraph subsequent to the Initial Closing Date (net of any proceeds received
by the Borrower subsequent to the Initial Closing Date in connection with
resales of any common stock or common stock options so purchased) shall not
exceed $5,000,000; and
 
(e)  the Borrower may enter into hedge and warrant option transactions in
connection with a Permitted Convertible Notes Offering.
 
6.7  Limitation on Capital Expenditures. Make or commit to make any Capital
Expenditure, except (i) Capital Expenditures of the Borrower and its
Subsidiaries in the ordinary course of business not exceeding $5,000,000 per
fiscal year; provided, that (x) up to $2,500,000 of any such amount referred to
above, if not so expended in the fiscal year for which it is permitted, may be
carried over for expenditure in the next succeeding fiscal year and (y) Capital
Expenditures made pursuant to this Section during any fiscal year shall be
deemed made, first, in respect of amounts permitted for such fiscal year as
provided above and second, in respect of amounts carried over from the prior
fiscal year pursuant to clause (x) above; and (ii) Capital Expenditures made
with Unrestricted Cash.
 
6.8  Limitation on Investments. Make any advance, loan, extension of credit (by
way of guaranty or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except:
 
(a)  extensions of trade credit in the ordinary course of business;
 
(b)  Investments in Cash Equivalents;
 
(c)  Investments arising in connection with the incurrence of Indebtedness
permitted by Section 6.2(b), (e) and (f);
 
(d)  loans and advances to employees of the Borrower or any Subsidiaries of the
Borrower in the ordinary course of business (including, without limitation, for
travel, entertainment and relocation expenses) in an aggregate amount for the
Borrower and Subsidiaries of the Borrower not to exceed $1,000,000 at any one
time outstanding;
 
48

--------------------------------------------------------------------------------


 
(e)  the Acquisitions;
 
(f)  Investments in assets useful in the Borrower’s business made by any Wholly
Owned Subsidiary Guarantor with the proceeds of any Reinvestment Deferred
Amount;
 
(g)  Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 6.8(c)) by the Borrower or any of its Subsidiaries in any
Person that, prior to such Investment, is a Wholly Owned Subsidiary Guarantor;
 
(h)  Permitted Acquisitions; 
 
(i)  Permitted Securitization Transactions;
 
(j)  Permitted Unrestricted Subsidiary Acquisitions;
 
(k)  in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
(valued at cost), together with any Guarantee Obligations of the Borrower
incurred pursuant to Section 6.2(f) and any Restricted Cash used to fund a
Permitted Unrestricted Subsidiary Acquisition, not to exceed $30,000,000 plus
the Retained Excess Cash Flow Amount during the term of this Agreement; provided
that (i) no Default or Event of Default shall have occurred and be continuing at
the time of such Investment or shall result therefrom and (ii) the Borrower is
in pro forma compliance with Section 6.1 before and after giving effect to such
Investment;
 
(l)  Investments (other than an acquisition of all or a majority controlling
interest in the Capital Stock, or all or substantially all of the assets, of any
Person, or of all or substantially all of the assets constituting a division,
product line or business line of any Person) made with Unrestricted Cash;
 
(m)  Permitted Foreign Subsidiary Acquisitions;
 
(n)  Investments pursuant to the Rocawear Joint Venture Agreement made on the
Initial Closing Date and any future Investments made pursuant to the Rocawear
Joint Venture Agreement, which future Investments shall not exceed $5,000,000 in
the aggregate; and
 
(o)  hedge and warrant option transactions entered into by the Borrower in
connection with a Permitted Convertible Notes Offering.
 
6.9  Limitation on Optional Payments and Modifications of Debt Instruments,
etc. (a) Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of, or otherwise voluntarily or optionally defease, any
Permitted Subordinated Indebtedness, or segregate funds for any such payment,
prepayment, repurchase, redemption or defeasance, or enter into any derivative
or other transaction with any Derivatives Counterparty obligating the Borrower
or any Subsidiary to make payments to such Derivatives Counterparty as a result
of any change in market value of any Permitted Subordinated Indebtedness (other
than any hedge and warrant option transactions entered into by the Borrower in
connection with a Permitted Convertible Notes Offering), (b) amend, modify or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of any Permitted Subordinated Indebtedness
(other than any such amendment, modification, waiver or other change which (i)
would extend the maturity or reduce the amount of any payment of principal
thereof, reduce the rate or extend the date for payment of interest thereon or
relax any covenant or other restriction applicable to the Borrower or any of its
Subsidiaries and (ii) does not involve the payment of a consent fee), (c)
designate any Indebtedness of the Borrower or any of its Subsidiaries (other
than the Obligations) as “Designated Senior Indebtedness” for the purposes of
any Permitted Subordinated Indebtedness or (d) amend its certificate of
incorporation in any manner reasonably determined by the Administrative Agent to
be materially adverse to the Lenders.
 
49

--------------------------------------------------------------------------------


6.10  Limitation on Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than any Wholly Owned
Subsidiary Guarantor) unless such transaction is (a) otherwise permitted under
this Agreement, (b) in the ordinary course of business of the Borrower or such
Subsidiary, as the case may be, and (c) upon fair and reasonable terms no less
favorable to the Borrower or such Subsidiary, as the case may be, than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate.
 
6.11  Limitation on Sales and Leasebacks. Enter into any arrangement with any
Person providing for the leasing by the Borrower or any Subsidiary of real or
personal property which has been or is to be sold or transferred by the Borrower
or such Subsidiary to such Person or to any other Person to whom funds have been
or are to be advanced by such Person on the security of such property or rental
obligations of the Borrower or such Subsidiary.
 
6.12  Limitation on Changes in Fiscal Periods. Permit the fiscal year of the
Borrower to end on a day other than December 31 or change the Borrower’s method
of determining fiscal quarters, provided that the Borrower may make one election
after the Initial Closing Date to change its fiscal year end, if the Borrower
enters into such amendments to this Agreement as the Administrative Agent shall
request to reflect such change, including modifications to this Section, such
that the covenants affected by such change shall have the same effect (or, in
any case, be substantively no less favorable to the Lenders, in the reasonable
determination of the Administrative Agent) after giving effect thereto as if
such change were not made. The Lenders hereby authorize the Administrative Agent
to enter into such amendments to effect such modifications, if any, in
accordance with the provisions of this Section.
 
6.13  Limitation on Negative Pledge Clauses. Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of the
Borrower or any of the Subsidiary Guarantors to create, incur, assume or suffer
to exist any Lien upon the Collateral, whether now owned or hereafter acquired,
to secure the Obligations or, in the case of any Subsidiary Guarantor, its
obligations under the Guarantee and Collateral Agreement, other than (a) this
Agreement and the other Loan Documents and (b) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby).
 
6.14  Limitation on Restrictions on Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary, (b) make Investments in the Borrower or any
other Subsidiary or (c) transfer any of its assets to the Borrower or any other
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary and (iii) restrictions
with respect to distributions by any Foreign Subsidiary.
 
50

--------------------------------------------------------------------------------


6.15  Limitation on Lines of Business. Enter into any business, either directly
or through any Subsidiary, except for (i) those businesses in which the Borrower
and its Subsidiaries are engaged on the date of this Agreement (after giving
effect to the Acquisitions) or that are reasonably related thereto and (ii)
those businesses in which the Borrower and its Subsidiaries are not engaged on
the date of this Agreement if (x) such businesses are acquired in connection
with a Permitted Acquisition Transaction and (y) the Borrower intends to Dispose
of such businesses or otherwise transition such businesses into the licensing
business or businesses reasonably related thereto.
 
6.16  Limitation on Amendments to Acquisition Documentation. (a) Amend,
supplement or otherwise modify (pursuant to a waiver or otherwise) the terms and
conditions of the indemnities and licenses (other than the Wal-Mart License
Agreement) furnished to the Borrower or any of its Subsidiaries pursuant to the
Acquisition Documentation such that after giving effect thereto such indemnities
or licenses shall be materially less favorable to the interests of the Loan
Parties or the Lenders with respect thereto or (b) otherwise amend, supplement
or otherwise modify the terms and conditions of the Acquisition Documentation
except to the extent that any such amendment, supplement or modification could
not reasonably be expected to have a Material Adverse Effect or amend or
otherwise modify the terms and conditions of any Specified License Agreement
(other than the Wal-Mart License Agreement) such that after giving effect
thereto such Specified License Agreement shall be materially less favorable to
the interests of the Loan Parties or the Lenders with respect thereto.
 
6.17  Limitation on Hedge Agreements. Enter into any Hedge Agreement other than
Hedge Agreements entered into in the ordinary course of business, and not for
speculative purposes, to protect against changes in interest rates or foreign
exchange rates.
 
SECTION 7.  EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing:
 
(a)  the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan, or any other amount payable hereunder or under any other Loan
Document, within five days after any such interest or other amount becomes due
in accordance with the terms hereof or thereof; or
 
(b)  any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made or furnished; or
 
(c)  any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) of Section 5.4(a) (with respect to the
Borrower only), Section 5.7(a) or Section 6 of this Agreement; or
 
(d)  any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days; or
 
(e)  the Borrower or any of its Subsidiaries shall (i) default in making any
payment of any principal of any Indebtedness (including, without limitation, any
Guarantee Obligation, but excluding the Loans) on the scheduled or original due
date with respect thereto; or (ii) default in making any payment of any interest
on any such Indebtedness beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause (other than any unexercised right of conversion provided for in a
Permitted Convertible Notes Offering), with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or to become
subject to a mandatory offer to purchase by the obligor thereunder or (in the
case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that (x) a default, event or condition described in
clause (i), (ii) or (iii) of this paragraph (e) shall not at any time constitute
an Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i), (ii) and (iii) of this
paragraph (e) shall have occurred and be continuing with respect to Indebtedness
the outstanding principal amount of which exceeds in the aggregate $25,000,000
and (y) a default, event or condition described in clause (iii) of this
paragraph (e) with respect to a Permitted Convertible Notes Offering shall not
at any time constitute an Event of Default if the holders of such Permitted
Convertible Notes Offering holding $25,000,000 or less thereof elect to cause
the purchase thereof by the obligor thereunder or if the holders of such
Permitted Convertible Notes Offering that elect to cause the purchase thereof by
the obligor thereunder are paid with Unrestricted Cash; or
 
51

--------------------------------------------------------------------------------




(f)  (i) the Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or ,
the Borrower or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against, the Borrower
or any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against, the Borrower or any of its Subsidiaries any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv), the Borrower or any of its Subsidiaries shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v), the Borrower or any of its Subsidiaries shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or
 
(g)  (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan, or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders shall be likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could, in
the sole judgment of the Required Lenders, reasonably be expected to have a
Material Adverse Effect; or
 
52

--------------------------------------------------------------------------------


 
(h)  one or more judgments or decrees shall be entered against the Borrower or
any of its Subsidiaries involving for the Borrower and its Subsidiaries taken as
a whole a liability (not paid or fully covered by insurance as to which the
relevant insurance company has acknowledged coverage) of $25,000,000 or more,
and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 30 days from the entry thereof; or
 
(i)  any of the Security Documents shall cease, for any reason (other than by
reason of the express release thereof pursuant to Section 9.15), to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or
 
(j)  the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason (other than by reason of the express
release thereof pursuant to Section 9.15), to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or
 
(k) any Change of Control shall occur; or
 
(l) (i) any Specified License Agreement shall terminate or otherwise cease, for
any reason, to be in full force and effect or cease to be the legally valid,
binding and enforceable obligation of any Person party thereto; (ii) any Person
party thereto shall, directly or indirectly, contest such effectiveness,
validity, binding nature or enforceability by the filing of a claim, complaint
or notice with an arbitrator or any court or other Governmental Authority; (iii)
any party to a Specified License Agreement shall fail to perform or observe the
material terms or conditions thereof (including, without limitation, the payment
terms and conditions) or shall breach or otherwise be in default thereunder, in
any case, beyond any applicable grace period expressly provided for in such
Specified License Agreement, and any such party pursues a right of termination
that could reasonably be expected to be successful in a court of law; or (iv)
any party to a Specified License Agreement shall assign (or permit any
counterparty to assign) any of its rights or obligations under any Specified
License Agreement other than an assignment to an Affiliate of such party so long
as such assignment is permitted by the applicable Specified License Agreement
and is not and could not reasonably be expected to be materially adverse to the
Lenders; provided that it shall not be an Event of Default under this paragraph
if (x) the Borrower shall be in pro forma compliance with Section 6.1
(calculated without giving effect to such Specified License Agreement) or (y)
such Specified License Agreement is replaced (whether or not with the same or
different parties or the same or different trademarks) on or prior to the date
that occurs 90 days after any event specified in this paragraph and such
replacement contract is for a period of at least two years and provides revenue
to the applicable Subsidiary in an amount equal to at least the amount that
would cause the Borrower to be in pro forma compliance with Section 6.1
(calculated after giving effect to such replacement); then, and in any such
event, (A) if such event is an Event of Default specified in clause (i) or (ii)
of paragraph (f) above with respect to the Borrower, automatically the
Commitments shall immediately terminate and the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents shall immediately become due and payable, and (B) if such event
is any other Event of Default, with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable.

53

--------------------------------------------------------------------------------


 
SECTION 8.  THE ADMINISTRATIVE AGENT
 
8.1  Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each Lender irrevocably authorizes the Administrative
Agent, in such capacity, to take such action on its behalf under the provisions
of this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary elsewhere in this Agreement, the Administrative Agent shall have
no duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
 
8.2  Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.
 
8.3  Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party to perform its obligations
hereunder or thereunder. The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.
 
54

--------------------------------------------------------------------------------


8.4  Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Loan Parties), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless such Note shall have been transferred in
accordance with Section 9.6 and all actions required by such Section in
connection with such transfer shall have been taken. The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders or any other instructing group of Lenders specified by this
Agreement) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders or any other instructing group of Lenders specified by
this Agreement), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.
 
8.5  Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent shall have received notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent shall receive such a notice, the
Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
 
8.6  Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of a
Loan Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
the Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall have no duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.
 
55

--------------------------------------------------------------------------------


8.7  Indemnification. The Lenders agree to indemnify the Administrative Agent in
its capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), for, and to save the Administrative
Agent harmless from and against, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (including, without limitation, at
any time following the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the
Administrative Agent’s gross negligence or willful misconduct. The agreements in
this Section shall survive the payment of the Loans and all other amounts
payable hereunder.
 
8.8  Agent in Its Individual Capacity. The Administrative Agent and its
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Loan Party as though the Administrative Agent were not
the Administrative Agent. With respect to its Loans made or renewed by it, the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any Lender and may exercise the same as though
it were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.
 
8.9  Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 7(a) or Section 7(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 8 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.
 
8.10  Authorization to Release Liens and Guarantees. The Administrative Agent is
hereby irrevocably authorized by each of the Lenders to effect any release of
Liens or guarantee obligations contemplated by Section 9.15.
 
56

--------------------------------------------------------------------------------


8.11  The Arranger. Neither the Arranger nor the Syndication Agent, in their
respective capacity as such, shall have any duties or responsibilities, nor
shall it incur any liability, under this Agreement and the other Loan Documents.
 
SECTION 9.  MISCELLANEOUS
 
9.1  Amendments and Waivers. Neither this Agreement or any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 9.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or (with the written
consent of the Required Lenders) the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents (including amendments and restatements hereof or thereof) for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Loan Parties
hereunder or thereunder or (b) waive, on such terms and conditions as may be
specified in the instrument of waiver, any of the requirements of this Agreement
or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:
 
(i)  forgive the principal amount or extend the final scheduled date of maturity
of any Loan, reduce the stated rate of any interest or fee payable under this
Agreement (except in connection with the waiver of applicability of any
post-default increase in interest rates (which waiver shall be effective with
the consent of the Required Lenders)) or extend the scheduled date of any
payment thereof, or increase the amount or extend the expiration date of any
Commitment of any Lender, in each case without the consent of each Lender
directly affected thereby;
 
(ii)  amend, modify or waive any provision of this Section or reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release all or substantially all of the Subsidiary
Guarantors from their guarantee obligations under the Guarantee and Collateral
Agreement, in each case without the consent of all the Lenders;
 
(iii)  amend, modify or waive any provision of Section 8, or any other provision
affecting the rights, duties or obligations of the Administrative Agent, without
the consent of the Administrative Agent;
 
(iv)  amend, modify or waive any provision of Section 2.13 without the consent
of each Lender directly affected thereby; or
 
(v)  impose restrictions on assignments and participations that are more
restrictive than, or additional to, those set forth in Section 9.6.
 
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon. Any
such waiver, amendment, supplement or modification shall be effected by a
written instrument signed by the parties required to sign pursuant to the
foregoing provisions of this Section; provided, that delivery of an executed
signature page of any such instrument by facsimile transmission shall be
effective as delivery of a manually executed counterpart thereof.
 
57

--------------------------------------------------------------------------------


 
For the avoidance of doubt, this Agreement and any other Loan Document may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party to each relevant Loan
Document (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof (collectively, the
“Additional Extensions of Credit”) to share ratably in the benefits of this
Agreement and the other Loan Documents with the Loans and the accrued interest
and fees in respect thereof and (y) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.
 
It is understood that any amendments, supplements or modifications to this
Agreement (including any amendment and restatement thereof), for the purpose of
modifying any provisions to this Agreement, shall be considered the same credit
facility, as amended, and not a new loan.
 
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Loans (as defined below) to permit the
refinancing or modification of all outstanding Loans (“Refinanced Loans”) with a
replacement term loan tranche hereunder (“Replacement Loans”), provided that (a)
the aggregate principal amount of such Replacement Loans shall not exceed the
aggregate principal amount of such Refinanced Loans, (b) the Applicable Margin
for such Replacement Loans shall not be higher than the Applicable Margin for
such Refinanced Loans, (c) the weighted average life to maturity of such
Replacement Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Loans at the time of such refinancing and (d) all
other terms applicable to such Replacement Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Loans
than, those applicable to such Refinanced Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest final maturity of the Loans in effect immediately prior to such
refinancing.
 
9.2  Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed (a) in the case of the Borrower and the Administrative Agent, as
follows and (b) in the case of the Lenders, as set forth in an administrative
questionnaire delivered to the Administrative Agent or, in the case of a Lender
which becomes a party to this Agreement pursuant to an Assignment and
Assumption, in such Assignment and Assumption or (c) in the case of any party,
to such other address as such party may hereafter notify to the other parties
hereto:
 

 
The Borrower:
Iconix Brand Group, Inc.
1450 Broadway, 4th Floor
New York, New York 10018
Attn: Neil Cole, CEO
Telecopy: (212) 391-2057
Telephone: (212) 730-0030
 
 
The Administrative Agent:
Lehman Commercial Paper Inc. Loan Portfolio Group, 5th Floor
745 Seventh Avenue
New York, New York 10019
Attention: Ritam Bhalla
Telecopy: (646) 834-4997
Telephone: (212) 526-1819

 

58

--------------------------------------------------------------------------------


Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
9.3  No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
 
9.4  Survival of Representations and Warranties. All representations and
warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
 
9.5  Payment of Expenses. The Borrower agrees (a) to pay or reimburse the
Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the syndication of the Facility (other than fees
payable to syndicate members) and the development, preparation and execution of,
and any amendment, supplement or modification to, this Agreement and the other
Loan Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including, without limitation, the reasonable
fees and disbursements and other charges of one counsel to the Administrative
Agent and, if reasonably necessary, one local counsel in any relevant
jurisdiction and the charges of Intralinks, (b) to pay or reimburse each Lender
and the Administrative Agent for all their costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any other documents prepared in
connection herewith or therewith, including, without limitation, the reasonable
fees and disbursements and other charges of one counsel to the Administrative
Agent and the other Lenders and, if reasonably necessary, one local counsel in
any relevant jurisdiction, (c) to pay, indemnify, or reimburse each Lender and
the Administrative Agent for, and hold each Lender and the Administrative Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, which may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (d) to pay, indemnify or
reimburse each Lender, the Administrative Agent, their respective affiliates,
and their respective officers, directors, trustees, employees, advisors, agents
and controlling persons (each, an “Indemnitee”) for, and hold each Indemnitee
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever incurred by an Indemnitee or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or the use or proposed use of the proceeds thereof, (iii)
any actual or alleged presence or release of Materials of Environmental Concern
on or from any property owned, occupied or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries or any or their respective properties, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, and regardless of whether any Indemnitee is a party thereto (all the
foregoing in this clause (d), collectively, the “Indemnified Liabilities”),
provided, that the Borrower shall have no obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnitee. No Indemnitee shall be liable for any damages
arising from the use by unauthorized persons of information or other materials
sent through electronic, telecommunications or other information transmission
systems that are intercepted by such persons or for any special, indirect,
consequential or punitive damages in connection with the Facility. Without
limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries so to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section shall be payable not later than 30 days after written demand
therefor. Statements payable by the Borrower pursuant to this Section shall be
submitted at the address of the Borrower set forth in Section 9.2, or to such
other Person or address as may be hereafter designated by the Borrower in a
notice to the Administrative Agent. The agreements in this Section shall survive
repayment of the Loans and all other amounts payable hereunder.
 
59

--------------------------------------------------------------------------------


9.6  Successors and Assigns; Participations and Assignments. (a) This Agreement
shall be binding upon and inure to the benefit of the Borrower, the Lenders, the
Administrative Agent, all future holders of the Loans and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent and each Lender.
 
(b)  Any Lender may, without the consent of the Borrower, in accordance with
applicable law, at any time sell to one or more banks, financial institutions or
other entities (each, a “Participant”) participating interests in any Loan owing
to such Lender, any Commitment of such Lender or any other interest of such
Lender hereunder and under the other Loan Documents. In the event of any such
sale by a Lender of a participating interest to a Participant, such Lender’s
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance thereof, such Lender shall remain the holder of any such Loan for
all purposes under this Agreement and the other Loan Documents, and the Borrower
and the Administrative Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents. In no event shall any Participant under
any such participation have any right to approve any amendment or waiver of any
provision of any Loan Document, or any consent to any departure by any Loan
Party therefrom, except to the extent that such amendment, waiver or consent
would require the consent of all Lenders pursuant to Section 9.1. The Borrower
agrees that if amounts outstanding under this Agreement and the Loans are due or
unpaid, or shall have been declared or shall have become due and payable upon
the occurrence of an Event of Default, each Participant shall, to the maximum
extent permitted by applicable law, be deemed to have the right of setoff in
respect of its participating interest in amounts owing under this Agreement to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement, provided that, in purchasing
such participating interest, such Participant shall be deemed to have agreed to
share with the Lenders the proceeds thereof as provided in Section 9.7 as fully
as if such Participant were a Lender hereunder. The Borrower also agrees that
each Participant shall be entitled to the benefits of Sections 2.14, 2.15 and
2.16 with respect to its participation in the Commitments and the Loans
outstanding from time to time as if such Participant were a Lender; provided
that, in the case of Section 2.15, such Participant shall have complied with the
requirements of said Section, and provided, further, that no Participant shall
be entitled to receive any greater amount pursuant to any such Sections 2.14,
2.15 or 2.16 than the transferor Lender would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Lender
to such Participant had no such transfer occurred.
 
60

--------------------------------------------------------------------------------


(c)  Any Lender (an “Assignor”) may, in accordance with applicable law and upon
written notice to the Administrative Agent, at any time and from time to time
assign to any Lender or any affiliate, Related Fund or Control Investment
Affiliate thereof or, with the consent of the Administrative Agent (which, in
each case, shall not be unreasonably withheld or delayed); provided that no such
consent need be obtained by any Lehman Entity, to an additional bank, financial
institution or other entity (an “Assignee”) all or any part of its rights and
obligations under this Agreement pursuant to an Assignment and Assumption,
substantially in the form of Exhibit D, executed by such Assignee and such
Assignor (and, where the consent of the Administrative Agent is required
pursuant to the foregoing provisions, by the Administrative Agent) and delivered
to the Administrative Agent for its acceptance and recording in the Register;
provided that no such assignment to an Assignee (other than any Lender or any
affiliate thereof) shall be in an aggregate principal amount of less than
$1,000,000 (other than in the case of an assignment of all of a Lender’s
interests under this Agreement), unless otherwise agreed by the Borrower and the
Administrative Agent. Upon such execution, delivery, acceptance and recording,
from and after the effective date determined pursuant to such Assignment and
Assumption, (x) the Assignee thereunder shall be a party hereto and, to the
extent provided in such Assignment and Assumption, have the rights and
obligations of a Lender hereunder with Commitments and/or Loans as set forth
therein, and (y) the Assignor thereunder shall, to the extent provided in such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of an Assignor’s
rights and obligations under this Agreement, such Assignor shall cease to be a
party hereto, except as to Section 2.14, 2.15 and 9.5 in respect of the period
prior to such effective date). For purposes of the minimum assignment amounts
set forth in this paragraph, multiple assignments by two or more Related Funds
shall be aggregated.
 
(d)  The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 9.2 a copy of each Assignment and Assumption
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Loans owing to, each Lender from time to time. The entries in the Register shall
be conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register as the owner of the Loans and any Notes evidencing such
Loans recorded therein for all purposes of this Agreement. Any assignment of any
Loan, whether or not evidenced by a Note, shall be effective only upon
appropriate entries with respect thereto being made in the Register (and each
Note shall expressly so provide). Any assignment or transfer of all or part of a
Loan evidenced by a Note shall be registered on the Register only upon surrender
for registration of assignment or transfer of the Note evidencing such Loan,
accompanied by a duly executed Assignment and Assumption; thereupon one or more
new Notes in the same aggregate principal amount shall be issued to the
designated Assignee, and the old Notes shall be returned by the Administrative
Agent to the Borrower marked “canceled”. The Register shall be available for
inspection by the Borrower or any Lender (with respect to any entry relating to
such Lender’s Loans) at any reasonable time and from time to time upon
reasonable prior notice.
 
61

--------------------------------------------------------------------------------


(e)  Upon its receipt of an Assignment and Assumption executed by an Assignor
and an Assignee (and, in any case where the consent of any other Person is
required by Section 9.6(c), by each such other Person) together with payment to
the Administrative Agent of a registration and processing fee of $3,500
(treating multiple, simultaneous assignments by or to two or more Related Funds
as a single assignment) (except that no such registration and processing fee
shall be payable (y) in connection with an assignment by or to a Lehman Entity
or (z) in the case of an Assignee which is an affiliate or Related Fund of a
Lender or a Person under common management with a Lender), the Administrative
Agent shall (i) promptly accept such Assignment and Assumption and (ii) on the
effective date determined pursuant thereto record the information contained
therein in the Register and give notice of such acceptance and recordation to
the Borrower. On or prior to such effective date, the Borrower, at its own
expense, upon request, shall execute and deliver to the Administrative Agent (in
exchange for the Notes of the assigning Lender) a new Note to the order of such
Assignee in an amount equal to the Loans assumed or acquired by it pursuant to
such Assignment and Assumption and, if the Assignor has retained Loans, upon
request, a new Note to the order of the Assignor in an amount equal to the Loans
retained by it hereunder. Such new Note or Notes shall be dated the Initial
Closing Date and shall otherwise be in the form of the Note or Notes replaced
thereby.
 
(f)  For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section concerning assignments of Loans and Notes relate only
to absolute assignments and that such provisions do not prohibit assignments
creating security interests in Loans and Notes, including, without limitation,
any pledge or assignment by a Lender of any Loan or Note to any Federal Reserve
Bank in accordance with applicable law.
 
(g)  Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any state thereof. In addition,
notwithstanding anything to the contrary in this Section 9.6(g), any SPC may
(A) with notice to, but without the prior written consent of, the Borrower and
the Administrative Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any Loans to the Granting Lender, or with
the prior written consent of the Borrower and the Administrative Agent (which
consent shall not be unreasonably withheld) to any financial institutions
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Loans, and (B) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC; provided that non-public information with
respect to the Borrower may be disclosed only with the Borrower’s consent which
will not be unreasonably withheld. This paragraph (g) may not be amended without
the written consent of any SPC with Loans outstanding at the time of such
proposed amendment.
 
62

--------------------------------------------------------------------------------


 
9.7  Adjustments; Set-off. (a) Except to the extent that this Agreement provides
for payments to be allocated to a particular Lender, if any Lender (a “Benefited
Lender”) shall at any time receive any payment of all or part of the Obligations
owing to it, or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 7(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Obligations, such Benefited Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender’s Obligations, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefited
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.
 
(b)  In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
 
9.8  Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
 
9.9  Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
9.10  Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent, the Arranger and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Arranger, the
Administrative Agent or any Lender relative to subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.
 
9.11  GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
63

--------------------------------------------------------------------------------


9.12  Submission To Jurisdiction; Waivers. Each of the parties hereto hereby
irrevocably and unconditionally:
 
(a)  submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;
 
(b)  consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c)  agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address set forth in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
(d)  agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(e)  waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
 
9.13  Acknowledgments. The Borrower hereby acknowledges that:
 
(a)  it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
 
(b)  neither the Arranger, the Administrative Agent nor any Lender has any
fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Arranger, the Administrative Agent and the Lenders, on
one hand, and the Borrower, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
 
(c)  no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Arranger, the Administrative Agent and the Lenders or among the Borrower and the
Lenders.
 
9.14  Confidentiality. The Administrative Agent and each of the Lenders agrees
to keep confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the Arranger,
the Administrative Agent, any other Lender or any Affiliate of any thereof, on a
need-to-know basis, (b) to any Participant or Assignee (each, a “Transferee”) or
prospective Transferee that agrees to comply with the provisions of this Section
or substantially equivalent provisions, (c) to any of its employees, directors,
agents, attorneys, accountants and other professional advisors, on a
need-to-know basis, (d) to any financial institution that is a direct or
indirect contractual counterparty in swap agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section), (e) upon the request or demand of any Governmental
Authority having jurisdiction over it; provided that notice of such disclosure
shall be provided to the Loan Parties upon such request or demand, (f) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law; provided that notice
of such disclosure shall be provided to the Loan Parties upon such order, or
prior to such disclosure if such disclosure is required pursuant to any
Requirement of Law, (g) in connection with any litigation or similar proceeding,
provided that notice of such disclosure shall be provided to the Loan Parties
prior to such disclosure, (h) that has been publicly disclosed other than in
breach of this Section, or, to the Administrative Agent’s or such Lender’s
knowledge, other than in breach of any other confidentiality agreement, (i) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender or (j) in connection with the exercise of any remedy
hereunder or under any other Loan Document, to the extent necessary to enable
the Administrative Agent or such Lender to exercise any such remedy.
 
64

--------------------------------------------------------------------------------


9.15  Release of Collateral and Guarantee Obligations. (a) Notwithstanding
anything to the contrary contained herein or in any other Loan Document, upon
request of the Borrower in connection with any Disposition of Property permitted
by the Loan Documents, the Administrative Agent shall (without notice to, or
vote or consent of, any Lender, or any affiliate of any Lender that is a party
to any Specified Hedge Agreement) take such actions as shall be required to
release its security interest in any Collateral being Disposed of in such
Disposition, and to release any guarantee obligations under any Loan Document of
any Person being Disposed of in such Disposition, to the extent necessary to
permit consummation of such Disposition in accordance with the Loan Documents.
 
(b)    Notwithstanding anything to the contrary contained herein or any other
Loan Document, when all Obligations (other than obligations in respect of any
Specified Hedge Agreement) have been paid in full and all Commitments have
terminated or expired, upon request of the Borrower, the Administrative Agent
shall (without notice to, or vote or consent of, any Lender, or any affiliate of
any Lender that is a party to any Specified Hedge Agreement) take such actions
as shall be required to release its security interest in all Collateral, and to
release all guarantee obligations under any Loan Document, whether or not on the
date of such release there may be outstanding Obligations in respect of
Specified Hedge Agreements. Any such release of guarantee obligations shall be
deemed subject to the provision that such guarantee obligations shall be
reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payment had not been made.
 
9.16  Accounting Changes. In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Change as
if such Accounting Change had not been made. Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred. “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.
 

65

--------------------------------------------------------------------------------


9.17  [RESERVED].
 
9.18  WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.
 
66

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 

        ICONIX BRAND GROUP, INC.  
   
   
    By:   /s/ Warren Clamen  

--------------------------------------------------------------------------------

Name: Warren Clamen
Title: CFO
   

       
LEHMAN BROTHERS INC.,
as Arranger
 
   
   
    By:   /s/ Frank P. Turner  

--------------------------------------------------------------------------------

Name: Frank P. Turner
Title: Vice President
   

       
LEHMAN COMMERCIAL PAPER INC.,
as Syndication Agent
 
   
   
    By:   /s/ Frank P. Turner  

--------------------------------------------------------------------------------

Name: Frank P. Turner
Title: Vice President
   

       
LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent and as a Lender
 
   
   
    By:   /s/ Frank P. Turner  

--------------------------------------------------------------------------------

Name: Frank P. Turner
Title: Vice President
   



[Signature Page to the Credit Agreement]
 

--------------------------------------------------------------------------------


[omittedexhibitx1x1.jpg]


--------------------------------------------------------------------------------

[v073720_1x1x1.jpg]
EXHIBIT A




[See Exhibit 10.2 to this Form 8-K]

--------------------------------------------------------------------------------

[v073720_2x1x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x2x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x3x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x4x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x5x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x6x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x7x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x8x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x9x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x10x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x11x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x12x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x13x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x14x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x15x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x16x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x17x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x18x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x19x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x20x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x21x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x22x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x23x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x24x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x25x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x26x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x27x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x28x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x29x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x30x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x31x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x32x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x33x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x34x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x35x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x36x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x37x1.jpg]


--------------------------------------------------------------------------------

[v073720_2x38x1.jpg]